 In the Matter of PACIFIC PLASTIC & MFG. Co, INC.andUNITED ELEC-TRICAL,RADIO & MACHINE WORKERS OF AMERICA,C. I. O. andINDEPENDENT PLASTIC WORKERS UNIONCaseNo 21-C-2421.-Decided on May 17, 1946DECISIONANDORDEROn August 13, 1945, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.He also recommended that the complaint be dismissed insofaras it is alleged that the respondent discriminatorily discharged BessSnyder and Frieda Underdown.IThereafter, the respondent filed exceptions to the Intermediate Reportand supporting briefs. In its exceptions, among other things, the respon-dent stated that since the date of the hearing, the Independent PlasticWorkers Union, which we, like the Trial Examiner, find has been unlaw-fully supported and dominated by the respondent, had been dissolved, andthat a majority of the respondent's employees had joined a union affiliatedwith the American Federation of Labor. The respondent moved theBoard to reopen the record and to admit proof of this allegation, andfurther requested that, if the allegation be proved, the Board direct anelection among its employees to determine whether they desire to be rep-resented by United Electrical, Radio & Machine Workers of America,C. I. 0., herein called the Union, or by the American Federation ofLabor. For reasons given in our Supplemental Decision inMatter ofIInasmuch as neither the Union nor counsel for the Board filed exceptions, we shall adopttheTrialExaminer'srecommendation as to Snyder and Underdown without setting forth indetail the evidence with respect to the termination of their employment.68 N. L. R. B., No. 12.52 PACIFIC PLASTIC & MFG. CO., INC.53Karp Metal Products Co., Inc,51 N. L. R. B. 621, the motion is herebydenied.2On April 1, 1946, Furniture Workers Union, Local No. 3151, UnitedBrotherhood of Carpenters and Joiners of America, A. F. of L., hereincalled the A. F. of L., filed with the Board a petition to intervene in theproceeding and to participate in oral argument before the Board, allegingthat since the hearing herein, the respondent had changed its businessfrom the manufacture of aircraft parts to the manufacture of furnitureparts, and that the A. F. of L. now represents a majority of the employ-ees of the respondent. On April 4, 1946, the Board granted the A. F.of L.'s petition to argue orally before the Board in Washington, D. C.On April 9, 1946, the Board at Washington, D. C., heard oral argumentin which the respondent, the Union, and the A. F. of L. participated.At the oral argument, the respondent and the A. F. of L contendedthat, although the respondent may have unlawfully refused to bargain withthe Union, the Trial Examiner's recommendation that the respondent berequired to bargain with the Union was nevertheless inappropriate be-cause the nature of the respondent's business had changed since the dateof the hearing. Nothing in the record or in the oral argument indicatesthat the respondent's present employees require different skills from thoseexercised by persons employed by the respondent at the time of the re-spondent's refusal to bargain, or that there has been a substantial changein personnel attributable to the respondent's reconversion to peacetimeproduction.3 Consequently, we reject the contention referred to.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Except ashereinafter noted, the rulings are hereby affirmed. The Board has con-sidered the Intermediate Report, the exceptions, petitions and briefs, theoral argument, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner exceptinsofar as they are herinafter reversed or modified:(1)At the hearing, counsel for the Board moved to strike from thecomplaint,without prejudice, allegations of discriminatory discharge as'The Union's loss of members and its failure to attract new members from among newemployees is directly traceable to the respondent's failure to bargain with the Union, coerc.vestatements of its supervisors, direct pressure from supervisors upon union members to disavowtheirmembership, and discharge of union leaders for their union activities Affiliation with theA F of L, by the respordent's employees, as alleged by the respondent and the A F of L ,salso a natural consequence of the respondent's unfair labor practices, since employees whodesire collective bargaining, when deprived of representation by a union of their choice, generally turn to a second choice acceptable to the employer3A comparison between the respondent's pay roll of May through August 1944, the period ofthe unfair labor practices, and the respondent's pay roll of March 1946, submitted with theA F of L 's motion, indicates that although there was an extensive turnover in the respondent'semployment,morethan one-third of the persons employed by the respondent in 1944, when itwas manufacturing aircraft parts, were in the employ of the respondent in March 1946, afterreconversion had substantially been completed. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoLouisMartin, ElizabethMitchell, and Michael Strametz.He statedthatMitchell and Strametz were ill and unable to appear to testify. Coun-sel for the Board also stated that Martin was unavailableas a witnessbecause he could not be located. The Trial Examiner granted themotion,without prejudice, as to all three.Under the circumstances, and in viewof the length of time that has elapsed since Martin's discharge, and thefact that he has failed to keep the Board advised of his whereabouts, wehereby reverse the Trial Examiner's ruling with respect to Martin.Weshall dismiss the complaint with prejudice insofar as it relatestoMartin'sdischarge.4(2)The Trial Examiner, although finding that Fred Attula did notexercisesupervisory authority,madeno specific finding as to Attula'sstatus inthe plant.The respondent contends that Attula was a super-visory employee and that it was within its right in requesting him toabandon his union activities.At the time that Cerf, the respondent's vicepresident,requestedAttula to withdraw from the Union, Cerf toldAttula that the 10 cents an hour premium which Attula received was paidto him because he substituted for Superintendent Swarens in the latter'sabsence.Attula received the 10 cents premium throughout the year ; hesubstituted for Superintendent Swarens about 2 weeks during the year,but received no additionalcompensationduring the 2-week period. Hehad never been informed, before Cerf's request that Attula withdrawfrom the Union, that his premium was payment for substituting as su-perintendent. He was acknowledged by the respondent to be far superiorin skillto other die makers in the shop.We find, therefore, that therespondent paid Attula the premium because of his skill and experienceas a die maker and not because he substituted for the superintendent.We further find, on the basis of Attula's testimony, which we credit, thatduring the period when Attula substituted for the superintendent, heexercised no supervisory authority but merely acted in the capacity ofa skilled employee who gave help wherever help was needed. Conse-quently,we find that Attula was not a supervisory employee and thatthe respondent was not justified in demanding that he abandon his unionactivities.We further find that by directing Attula to withdraw fromtheUnion, the respondent interfered with, restrained, and coerced itsemployeesin the exerciseof the rights guaranteed in Section 7 of theAct.In addition, we find that Attula was justified in leaving the re-spondent's employment rather than accept the illegal condition thus im-posed by the respondent, and that the respondent thus constructively4 SeeMatterof General Motors Corp.,AllisonDsv,s,on,51N. L R B 1116 PACIFIC PLASTIC &MFG. CO., INC.55discharged Attula in violation of Section 8 (3) of the Act,entitlinghim to reinstatement with back pay.'(3)The Trial Examiner found that Adele McAnally was dischargedbecause ofher union activity.The respondent contends that McAnallywas discharged for absenteeism and feigned illnessMcAnally missed13 Saturdays during the period from November 1943, to June 27, 1944,being more than one-third of the Saturdays which intervened in thatperiod.She came in late, left early, or missed a week-day at least oncein each of the 19 weeks during the 27 weeks of her employment. Therespondent was required by a War Manpower Commission Order onFebruary 1943, to operate on a 48-hour schedu'e.McAnally, however,never worked a 48-hour week. Although the Saturday absences mayhave been excused, as found by the Trial Examiner, the record, never-theless, indicates habitual tardy arrival, early departure, and absence onthe part of McAnally.Cerf testified, without contradiction, that on June 29, 1944, he dis-covered McAnally sitting at the kick press, a job to which she had beenassigned, but singing instead of working; that he reprimanded her andtold her to begin work; and that soon thereafter, McAnally came tohim and asked to be permitted to go home, asserting that she had cramps.Cerf further testified without contradiction that he had scolded McAnallyfor absence from work on Saturday, June 24, that she had given as anexcuse the "usual women's difficulties," and that when she gave thesame excuse on June 29, he became exasperated and discharged her.McAnally was one of the first three of the respondent's employeesto join the Union and was an active organizer on its behalf In viewof the respondent's avowed intention to get rid of union members in itsplant, it is not entirely free from doubt that McAnally's union member-ship did not influence Cerf as to her discharge.However, we find,on the basis of the record, that McAnally was discharged because shewas guilty of absenteeism and suspected of having feigned illness toavoidwork.We shall, therefore, dismiss the complaint insofar as italleges that Adele McAnally was discriminatorily discharged(4)The Trial Examiner found that Edgar Van Zante was dischargedbecause of his union activityThe respondent contends that Van Zantewas laid off for a short period of time because the respondent had nowork for him. The respondent recalled Van Zante to work approximately5Unlil-e the situation inN L R B v Waples-Platte, Company,140 F. (2d) 288 (C. C. A 5),enf'g as mod. 49 N L R B. 1156, where the Court set aside the Board's back-pay order as toemployees who had quit rather than accept discriminatory transfers to other jobs, here the re-spondent refused to permit Attula to continue in the respondent's employment unless heabandoned his union activity although Attula had offered to suffer a loss of the premium payreferred to above and to surrender whatever supervisory authority that he might have had. 56DECISIONSOF NATIONALLABOR RELATIONS BOARD2 weeks after it had given him his availability slip, but Van Zante didnot return to work. The record does not indicate that, at the time VanZante was given his availability slip, the respondent had work whichhe could have performed. Although it appears that the respondent re-fused, and contracted to outside companies, work which it could haveperformed in its die-making department, thereby reducing the amount ofavailable work for die makers, it is not clear that the respondent's lackof die-casting work was the result of unlawful conduct.Van Zantewas aunion member who wore his button in the plant.As noted above, because the respondent had threatened to discharge allunion members, it is not free from doubt that Van Zante's dischargewas not because of his union mcmbership. On the basis of the record,however, we find that Van Zante's discharge was caused by the re-spondent's lack of work for him to do. Accordingly, we shall dismiss thecomplaint insofar as it alleges that Van Zante was discriminatorilydischarged.(5)The respondent excepts to the Trial Examiner's statement in hisIntermediate Report that the respondent does not dispute the supervisorystatus of Etheline Littleton, and denies that Littleton was a supervisoryemployee.Littleton credibly testified that at the time of her retirementfrom the respondent's employ, and for at least 2 years prior thereto, shewas in charge of shipping in the knob department, and that she had10 or 15 girls under her supervision. The respondent's personnel recordsdenote Littleton, variously as "foreman, knob department" and "fore-lady, knob department."We find that Littleton was a supervisory em-ployee whose activity on behalf of the Independent,as setforth in theIntermediateReport, had a coercive effect upon other employees ofthe respondent, and that the respondent is liable for her conduct andactivities.(6)The Trial Examiner erroneously stated in footnote 28 of hisIntermediate Report that Christ Frieman, whom the respondent and theIndependent excepted from the operation of their closed-shop contract,was not a member of the Union. In his Intermediate Report, the TrialExaminer also inadvertently characterized Attorney Cooper as the re-spondent's present attorney.Mr. Cooper was, at the time of the hearing,the Independent's attorney.We hereby correct thesemisstatements.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the NationalLabor RelationsBoard hereby orders that the respondent,Pacific Plastic& Mfg. Co., PACIFIC PLASTIC &MFG. CO., INC.57Inc.,Los Angeles, California, and its officers, agents, successors, andassigns shall:1.Cease and desist from:(a)Dominating or interfering with the administration of IndependentPlasticWorkers' Union, or with the formation or administration ofany other labor organization of its employees, and from contributingsupport to the said organization, or any other labor organization of itsemployees ;(b)Recognizing Independent PlasticWorkers' Union, or any suc-cessor thereto, as the representative of any of its employees for the pur-pose of dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of em-ployment ;(c)Giving effect to any and all contracts, agreements, supplementsthereto, ormodifications thereof, with Independent PlasticWorkers'Union ;(d)Discouraging membership in United Electrical, Radio & MachineWorkers of America, affiliated with the Congress of Industrial Organi-zations, or any other labor organization of its employees, by dischargingor refusing to reinstate any of its employees or by discriminating in anyother manner in regard to hire or tenure of employment, or any terns orcondition of employment ;(e)Refusing to bargain collectively with United Electrical, Radio& Machine Workers of America, affiliated with the Congress of In-dustrialOrganizations, as the exclusive representative of all the pro-duction and maintenance employees of the respondent, exclusive of officeand clerical employees, salesmen, and supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action ;(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Electrical, Radio & MachineWorkers of America, affiliated with the Congress of Industrial Organi-zations, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activi-ties, for the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withhold or withdraw all recognition from Independent PlasticWorkers' Union, or any successor thereto, as the representative of therespondent's employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, rates of pay, wages, hours of em- 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment or other conditions of employment, and completely disestablishthe Independent PlasticWorkers' Union as such representative ;(b)Upon request, bargain collectively in respect to rates of pay, hoursof employment, or other conditions of employment, with the UnitedElectrical,Radio & Machine Workers of America, affiliated with theCongress of Industrial Organizations, as the exclusive representative ofallproduction and maintenance employees of the respondent, exclusiveof office and clerical employees, salesmen, and supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action ;(c)Offer to Gertrude Anderson, Fred Attula, William Epson, OteliaHolden,AlfredKlockau,RalphMest, Frank Nether; on, and RobertSmith immediate and full reinstatement to their former or substanti-ally equivalent positions, without prejudice to their seniority and otherrights and privileges in the manner set forth in the section of the In-termediate Report entitled "The Remedy" ;(d)Make whole Gertrude Anderson, Fred Attula, William Epson,OteliaHolden, Alfred Klockau, Ralph blest, Ralph Morehead, FrankNetherton, and Robert Smith for any loss of pay that they may havesuffered by reason of the discrimination against them, in the mannersetforth in the section of the Intermediate Report entitled "TheRemedy" ;(e)Delete from its application forms for employment any questionas to the applicant's union affiliation;(f)Reimburse each of its employees for dues paid by him to theIndependent PlasticWorkers' Union since August 15, 1944;(g)Post at its Los Angeles, California, plant, copes of the noticeattached hereto and marked "Appendix A." Copies of the notice, to befurnished by the Regional Director for the Twenty-first Region, shall,after being duly signed by the respondent's representative, be posted byit immediately upon receipt thereof and maintained by it for s xty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the respondent to insure that said notices ar not altered,defaced, or covered by any other material ;(h)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the respondent discriminatorily dis-charged Adele McAnally, Louis Martin, Bess Snyder, Frieda Under-down, and Edgar Van Zante, within the meaning of Section 8 (3)of the Act. PACIFIC PLASTIC & MFG. CO., INC.59CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that :We will bargain collectively upon request with the United Electrical,Radio & Machine Workers of America, affiliated with the Congress ofIndustrial Organizations, as the exclusive representative of all employeesin the bargaining unit described herein with respect to rates of pay, hoursof employment or other conditions of employment, and if an understand-ing is reached, embody such understanding in a signed agreement. Thebargainingunit is:All production and maintenance employees, exclusive of officeand clerical employees, salesmen, and supervisory employees withthe authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectively recommendsuch action.We hereby disestablish Independent PlasticWorkers Union as therepresentative of any of our employees for the purpose of dealing withus concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, and we will not recog-nize it or any successor thereto for any of the above purposes.We will not dominate or interfere with the formation or administrationof any labororganizationor contributefinancialor other support to it.We will offer to the employees named below immediate and full re-instatementto their former or substantially equivalent positions withoutprejudice to any seniority or other rights or privileges previously en-joyed, and make them whole for any loss of pay suffered asa result ofthe discrimination.Gertrude AndersonAlfred KlockanFred AttulaRalph MestWilliam EpsonFrank NethertonOteliaHoldenRobert SmithWe will make whole Ralph Morehead for anyloss ofpay suffered asa result of the discrimination against him.We will cease requiring applicants for employment to disclose theirunion affiliation. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist United Electrical, Radio & MachineWorkers of America, affiliated with the Congress of Industrial Or-ganizations,or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mutualaid or protection. All our employees are free to become or remain mem-bers of this union, or any other labor organization.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membershipin or activity on behalf of any such labor organization.PACIFIC PLASTIC & MFG CO, INC.,Employer,Dated ........................By ............ ..........................(Representative)(Title)NOTE: Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatement uponapplication in accordance with the Selective Service Act after dischargefrom the Armed Forces.This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.CORRECTIONThe undersigned having, under date of August 13, 1945, issued hisIntermediate Report in the above-entitled matter, and it being apparentupon the face thereof that certain language was inadvertently omittedfrom the RECOMMENDATIONS therein, now therefore, in orderto supply the omission and thereby to correct what is a clerical error,and in order further to make the RECOMMENDATIONS conformto the NOTICE appended to the said Intermediate Report, so that thesaidReport may conform in its entirety to what the undersigned in-tended when the same was issued the said Intermediate Report is herebyCORRECTED so that paragraph 2 (c) of the RECOMMENDA-TIONS therein will read as follows:(c)Make whole in the manner set forth in "The remedy" thepersons named in paragraph 2 (b) immediately above, and RobertMorehead and Edgar Van Zante.Dated August 27, 1945. PACIFIC PLASTIC & MFG CO., INC.INTERMEDIATE REPORT61Mr. William B. Esterman,for the Boar&Messrs.Meserve,Mumper & Hughes,byMr Hewlings Mumper,ofLosAngeles, Calif., for the respondent.Mrs. Loretta Starvus,of Los Angeles, Calif., for the UnionMessrs Robert W CooperandArthur J Speight,of Los Angeles, Calif, forthe Independent.STATEMENT OF THE CASEUpon a third amended charge duly filed on November 17, 1944,1 by UnitedElectrical,Radio & Machine Workers of America, affiliated with the Congressof Industrial Organizations, herein called the Union, the National Labor RelationsBoard, herein called the Board, by its Regional Director for the Twenty-firstRegion (Los Angeles, California), issued its complaint on February 20, 1945,againstPacific Plastic & Mfg. Co. Inc,2 Los Angeles, California, herein calledthe respondent, alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (1),(2) and (5) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act Copies of the complaint and the third amendedcharge, together with notice of hearing thereon, were duly served upon the respond-ent, the Union, and Independent Plastic Workers Union, herein called the Inde-pendent, an organization alleged in the complaint to be existing in violation of theAct.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent (1) on or about March 1, 1941, formed the Independent andcontinuously thereafter (a) dominated and interfered with its administration, (b)contributed financial and other support to it, (c) recognized it as the exclusivebargaining representative of all its employees, and (d) deducted dues, assess-ments, and other charges from the wages of the employees for and on behalf ofthe Independent; (2) from on or about March 1, 1941, pursued a course ofconduct of discouraging its employees from affiliating themselves with, or beingactive on behalf of, the Union by (a) openly stating to its employees its oppo-sition to the Union, (b) making hostile, derogatory, and uncomplimentary state-ments to its employees about the Union, (c) forbidding its employees being activeon behalf of the Union, (d) threatening its employees with reprisals if theybecame or remained members of the Union; (3) on certain specified dates dis-charged 15 named employees3 and thereafter refused to reinstate any of thembecause of their membership in, and activity on behalf of, the Union ; (4) on or'The orig,nal charge was duly filed on July 15, 1945, the first amended charge on Sept mher11944, and the second am-tided charge on September 18. 1944 On November 27 1914,Florence Richardson, an employee of the respondent, filed a charge identical with the Union'sth,rd amended charge.Erroneously referred to in the formal papers as "Pacific Plastic and Manu'ac u 'ngComp'iny " At the hearing, the name of the respondent was coriected to r' ad as ahoi eiWill-m F '' i' AJerryHolden), July 5; Alfred Klokau, June 14,Ad-]-Mr Anally (erroneously referred to in the cha, ges and complaint as Adele M^ lnnally`June 27; Louis Martin Ji'ly 12, Ralph Most, May 31 - Elizabeth Mitchell June 17RainhMor-headMay 31 ; Frank Netherton, June 24 , Robert Smith June 14 , B^ss Snyder, Ju'e 25 ,Michael Strametz, June 1, Frieda Underdown, July 17 ; and Edgar Van Zante, June 30. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDaboutMay 29, 1944, andat all timesthereafter, refused tobargaincollectivelywith the Union as the exclusive representative of its employees in a certainappropriate unit, although a majority of its employeesin the saidunithaddesignated the Union as their representative for such purpose; and (5) by theforegoing acts, interfered with, restrained, and coercedits employees in the exer-cise of the rights guaranteed in Section 7 of the Act.The answer duly filed by the respondent on March 2, 1945, admitted all theallegationsof the complaint pertaining to the corporateexistenceof the respondentand the nature, character, and extent of the business transacted by it and certainother factual matters, but denied all theallegationsof the complaint with refer-ence to the engagement by the respondent in any unfair labor practices includinga denialof the allegations that the respondent formed, dominated, and interferedwith the administration of the Independent and that the respondentgavefinancialor other support to it. The answer also denied that on May 29, 1944, or at anytime thereafter, a majority of the respondent's employees in the allegedappropriateunit had designated the Union as their exclusive collective bargaining representa-tive.The answer admitted the allegation of the complaint that the respondenton and after May 29, 1944, refused to bargain collectively with the Union.4 Theanswer affirmatively averred that of the 15 named personsalleged inthe com-plaintto have been discriminatorily discharged, 7 were laid off due to lack ofbusiness,56 were discharged for cause ,6 Holden had voluntarily left the respond-ent's employ, and Anderson's employment was terminated pursuant to the termsof a certain closed-shop contract between the respondent and the Independentwhen she refused to join the Independent.On March 2, 1944, the Independent filed an answer denying the allegations ofthe complaint that the Independent is existing in violation of the Act and theallegationsof domination, interference, and support by the respondentPursuant to notice, a hearing was held on various days between March 28 andMay 3, 1945, at Los Angeles, California, before the undersigned Trial Examiner,Howard Myers, duly designated by the Chief Trial Examiner. The Board, therespondent, and the Independent were represented by counsel; the Union by arepresentativeAll parties participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issuesAt the opening of the hearing, Board's counselmoved to amend the complaint to include an allegation therein that Fred Attulawas discharged on June 24, 1944, and thereafter refused reinstatement, becausehe was a member and active in behalf of the Union. The motion was grantedwithout objectionThe respondent's counsel then moved to have the respondent'sanswer deemed amended to include a denial of the allegations of the complaintwith respect to Attula The motion was granted without objection. At the con-clusion of the Board's case in chief, Board's counsel moved to strike, withoutprejudice, all allegations of the complaint with reference to Louis Martin, Eliza-bethMitchell, andMichael Strametz. No evidence had been offered as to themThe motion was granted, over the objection of the respondent's counsel, whoargued that the complaint as to these persons should be dismissed with prejudiceRespondent's counsel then moved to dismiss the complaint for lack of proof astoBess Snyder, Fred Attula, and Edgar Van Zante. The motion was denied.Oral argument, in which counsel for the Board, the respondent, and the Inde-4At the hearing,counsel for the respondent moved to amend the answer to deny thisallegation.The motion was granted over the objection of Board's counsel.Klockau, Martin,Mest, Netherton,Smith, Strametz,and Van Zante.6Epson,McAnally,Mitchell,Morehead,Snyder and Underdown. PACIFIC PLASTIC & MFG. CO., INC.63pendent participated,was heard at the conclusion of the taking of the evidenceand ispartof the record. Although afforded an opportunity to do so, none ofthe parties has submitted briefs.Upon the entire record in the case and from his observation of the witnesses,the undersignedmakes,in addition to the above, the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTPacific Plastic & Mfg. Co. Inc, a California corporation, has its principal officeand plant at Los Angeles, California, where it is engaged in the manufacture,sale,and distribution of aircraft dies and parts, tools, jigs, builders' hardware,and hardware for cabinets. During 1943, the respondent's purchase of rawmaterial amounted to approximately $136,000, of which approximately $60,000was received at its plant from points outside the State of California During thesame period, the respondent sold finished products aggregating about $500,000,about $320,000 of which was shipped from its plant to points outside the StateofCalifornia.During 1944, the percentages of the respondent's purchases andsales in interstate commerce with respect to its intrastate purchases and sales wereabout the same as in 1943. The respondent concedes that during all the timematerial herein, it was, and still is, engaged in commerce within the meaning ofthe Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical,Radio & Machine Workers of America, affiliated with theCongress of Industrial Organizations, and Independent PlasticWorkers Union,unaffiliated,are labor organizations admitting to membership employees of therespondent.III.THE UNFAIRLABOR PRACTICESA BackgroundIn the late fall of 1940, the Union commenced an organizational drive amongthe respondent's employees In November of that year, the Union advised therespondent that it represented a majority of the respondent's employees andrequested recognition as the exclusive collective bargaining representative. Pur-suant to such request, several conferences were had between the officials of therespondent and the Union From November 29 to December 18, the negotiationsbetween these parties were temporarily halted due to the absence from LosAngeles during that period, of Edward K. Zuckerman, the respondent's attorneyJust prior to or immediately following Zuckerman's departure from Los Angeles,an unaffiliated labor organization, known as "PlasticWorkers'Union No. 1,"herein referred to as PlasticWorkers, was formed among the respondent's em-ployeesAnd, about the same time, an affiliate of the American Federation ofLabor also began to organize the employees. This A. F. of L. drive was short-lived,however, because those who signed application cards in that organizationwithdrew them and joined Plastic Workers. Foreman James Williams was theinstigator of PlasticWorkers, its president, and its most active member Fore-lady Etheline Littleton? was its secretary7Also referredto in the record as Nina Littleton and as EthelineLittletonO'Connel. Theiespnndent does not dispute the supervisorystatus of eitherLittleton orWilliams. 64DECISIONSOP NATIONALLABOR RELATIONS BOARDAfter its formation, PlasticWorkers demanded recognition of the respondentas the exclusive bargaining representative of the respondent's employees. In thelatter partofDecember 1940 orearly in January1941, the Union andPlasticWorkers each submitted to the respondent a collective bargainingagreement.Neither contract was executed by the respondent nor was eitheruniongrantedrecognition as the exclusive collective bargaining representative of the respond-ent's employees.On or aboutJanuary 6, 1941, PlasticWorkers filed with the Boarda Petitionfor Investigation and Certification of Representatives pursuant to Section 9 (c)of the Act On or about January 10, the Union filed a charge with the Boardalleging, among other things, that PlasticWorkers was existingin violation oftheAct.On or about February 27, the Union filed an amended chargeallegingthat the respondent had violated Section 8 (1), (2), and (3) of the Act Theallegationsrespecting the violation of Section 8 (2) pertained to Plastic Workers.Sometime in March 1941, pursuant to agreement, PlasticWorkers was dis-established by the respondent as a collective bargaining representative of therespondent's employees, and an employee named in the amended charge was re-instatedwith back pay On March 20, the Union requested permission to with-draw with prejudice the charge previously filed by it with the Board. By letterdatedMarch 29, the Regional Director for the Twenty-first Region advised therespondent that the Union had withdrawn its charge with prejudice. The record issilent as to what disposition was made of the petition filed by Plastic Workers.Presumably it was withdrawnor dismissed.The above-described incidents were not specifically alleged in the complaintas constituting unfair labor practices in and of themselves It was understood atthe hearing that evidence concerning them would be admitted only as showingbackground circumstances relevant to the unfair labor practices which werealleged.Accordingly, the undersigned does not find that these incidents were unfairlabor practices, as such, but does find that they are indicative of the respondent'sattitude prior to, and cast light upon its motives in connection with, the activitiesalleged in the complaint.B. Interference,restraint,and coercion,the domination of and interferencewith the formation and administrationof theIndependent1.Chronological statement of the factsOn or about February 10, 1941, Sidney Better, an employee of the respondentand at that time a member of the Executive Board of Plastic Workers, telephonedto Robert W. Cooper, a Los Angeles attorney and the respondent's present attorney,and informed him that the employees were displeased with its attorney andwanted to know if Cooper would assist the employees in forming an unaffiliatedunion. Several days later, Cooper attended a meeting held at Better's home. Amongthose present were Forelady Littleton, Better, and four or five other employeesof the respondent. There, Cooper was instructed to prepare a constitution and aset of bylaws for a labor organization On February 28, Cooper prepared "AnAgreement of Association" which was subsequently signed by a majority of therespondent's employeesThe union formed by Cooper assumed the name of "In-dependent PlasticWorkers Union," which is referred to herein as the Independent.Shortly after its formation, Littleton became the Independent's secretary andretained that office until she resigned her position with the respondent in July 1943On or about April 25, 1941, the respondent and the Independent entered intoa written agreement for an election to be held under the auspices of the Board's PACIFIC PLASTIC &MFG. CO., INC.65Regional Director for the Twenty-first Region. The purpose of the election was toascertain whether the employees wanted to be represented by the Independent forthe purposes of collective bargaining Those eligible to participate in that electionwere respondent's production employees, excluding die makers, supervisors,sales-men, and clerical employeesThe election was held on April 29, and 27 of the28 eligible voters participatedOn the same day, the Regional Director certifiedthat 25 votes were cast for the Independent and 2 against itOn or about May 15, 1941, the respondent and the Independent signed a 2-yearcollective bargaining agreement. Forelady Littleton was one of the persons whoexecuted the said agreement on behalf of the Independent.The record is silent as to whether or not the Union engaged in any activityamong the respondent's employees between March 26, 1941, the date of the with-drawal of the charge filed by it, and May 22, 1944 8 On the latter date, employeeFlorence Richardson called upon Loretta Starvus, one of the Union's field organ-izers,and informed Starvus that she and some of the other employees of therespondent were desirous of joining the Union Starvus and Richardson arrangedfor a meeting to be held at Richardson's home on May 24 A meeting was heldon that date Besides Starvus and Richardson, the meeting was attended by em-ployeesRalphMorehead and Adele McAnally Plans were there made for anorganizational campaignThe afore-mentioned three employees joined the Unionat that meeting and became its organizing committee h On May 26, another meetingwas held at Richardson's home, which was attended by Starvus, Richardson,Morehead,McAnally, and about 22 other employees of the respondent RalphMest, Otelia Holden, and Frieda Underdown were among the 13 employees whojoined the Union at that meeting. These three named employees were added to theorganizing committee Talks were made there by Starvus, Morehead, and HoldenThe meeting concluded after arrangements had been made for the organizingcommittee to meet the following day after work.About noon on May 27, employee Nancy Costelloio became ill while at workand was taken into the private office of Robert Gans, the respondent's treasurerCostello testified that while she was resting on the couch in Gans' office that day,employeeManuelMendezll entered the adjoining office, which is the office ofRobert Cerf, the respondent's vice president, that Mendez telephoned to Cerf whowas then ill at his home, and that Mendez told Cerf that he knew who the leadersof the Union were and that he would give Cerf their names when he saw CerfCostello further testified that almost immediately afterMendez had concludedhis telephone conversation with Cerf, Gans entered Cerf's office and Mendez told"The activities of the Independent during this period were confined to the holding of occa-sionalmembership meetings,the collection of dues, the giving of a picnic jointly with therespondent in August 1943, and the execution of a 2-year collective bargaining contract inMay 1943,which contract is identical with the 1941 contract,except for the clauses pertainingtowages and insurance.iMembers of the organizing committee wereipso factoshop stewards.10 Also referred to in the record as Nancy Costello Davis'iAt the hearing,Board's counsel contended thatMendez was a supervisory employeeThe undersigned finds that the record does not sustain this contentionMendez, however, had"the run of the plant" and enjoyed certain privileges not enjoyed by the other employees,including no specified work hours. Moreover,Mendez had a trucking contract with the re-spondent from 1941 to the fall of 1944 and another contract with the respondent during 1943,which called for the packing at his home of certain products manufactured by the respondent.The employees were aware of the special privileges enjoyed by Mendez and of his contractswith the respondent In fact, some employees testified that Mendez had supervisory authorityHe was, therefore,in a strategic position to translate to the employees the policies and desiresof the respondent.As will be shown below,Mendez did exactly that 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDGans that "one of the two Ralphs" was the leader of the Union's movement inthe plant, that he was not sure whether it was Ralph Mest or Ralph Morehead,but that he would ascertain and inform Gans later which Ralph it was. Mendezand Cerf each denied that he had spoken to the other on that day, and eachdenied that he had ever spoken to the other about unions. Mendez also denied thathe had made the statement to Gans which Costello attributed to him and addedthat he never spoke about union to Gans or any other official of the respondentor ever told any of them who the leaders of the Union were. Costello was aforthright and honest witness. Cerf, Gans, and Mendez did not so impress theundersigned, they appeared to be evasive and shifty witnesses. Their testimonyis replete with evidence of lack of candor. Except where corroborated by credibleevidence, the undersigned gives no credence to their testimony. The undersigneddoes not accept their denials regarding the above-described conversations andfinds Costello's testimony regarding them to be substantially in accord with thefacts.This finding is buttressed by the credible testimony of Foreman Sam Malis12who testified that Mendez told him on May 27, the day Mest was discharged, andon the day that Mendez had the conversations above referred to with Cerf andGans, that Mest was a trouble maker and that "he was going to see Mr. Gansand get [Mest] discharged." Mendez denied making these statements. For thereasons stated above the undersigned does not accept the denial.Within an hour of Mendez's conversation with Cerf, as related above, Super-intendent Roy Swarens requested Comptroller Robert Kahan to draw a check forthe wages due Ralph Mest and also to prepare an availability certificate for him.Swarens testified that he discharged Mest pursuant to instructions received fromCerf during a telephone conversation he had with him before 1 o'clock that dayAt the conclusion of his work that day, Mest was informed by Kahan that hewas discharged for "incompatability."13On May 27 and 28, the Union's organizing committee obtained 24 additionalsignedmembership cards which expressly authorized the Union to represent thesigners thereof for the purposes of collective bargaining.14 Most of these cards12 The respondent and the Independent dispute the supervisory status of Malls and contendthat he was a non-supervisory employeeMalls was hired as a locksmith in September 1943.His peisonnel record shows that in December of that year his designation was changed toread "locksmith foreman." The designation was again changed on March 7, 1945, after thereceipt by the respondent of the complaint herein and upon Cerf's orders, to read "locksmithleadman." Cerf admitted that sometime about February 1944, he commenced calling Malls"foreman" but added that Malls did not have any supervisory powei. Gans in a letter toMalls' local draft board, dated April 4, 1944, requested deferment for Malls on the groundthat he was the superintendent of the cylinder lock division of the respondent's plant. OnApril 11, 1944, in the affidavit annexed to Malls' application for occupational classification(commonly referred to as Selective Service Form 42) Cerf swore that Malls was foreman ofrespondent's cylinder department. Malls' starting wage was $1.12% per hour. About December1943, his salary was raised to $1 25 per hour The starting wage of the other employees, exceptthe foreman Malls replaced in the cylinder lock department, was 70 cents per hour and thehighest paid of any of them was 90 cents per hour. The uncontradicted and credible evidenceshows, and the undersigned finds, that Malls was hired to take the place of the foreman of thecylinder lock department and that he assumed that position in December 1943, and held ituntil his discharge in October 1944isMest's discharge, his reinstatement, and his subsequent dischargeare discussedbelow insection entitled "Discharges."'14This number does not include the card signed by employee Ernest Blakely who testifiedthat he signed a card at his home on May 28 at the request of Mest, but with the under-standing thatMest was not to' turn the card over to the Union until Blakely hadan oppor-tunity to decide whether or not he wanted to join the Union. SubsequentlyBlakelydecidedti.athz d, f rot waa to lour PACIFIC PLASTIC & MFG. CO., INC.67were signed by the employees at their respective homes, which were visited onthose days by the organizing committee. On May 29, the committee obtained 8additionalmembership cards.On May 29, Carl Brandt, an International Field Organizer of the Union, wrotethe respondent as followsPlease be advised that a majority of your employees of your Company havedesignated theUnited Electrical,Radio and Machine Workers of America,C. I. O. as their representative for the purposes of collective bargaining.Wetherefore request that you do not enter into any contractual relationship withany labor organization until the National Labor Relations Board has deter-mined the collective bargaining representative 16On the same day, and after the mailing of the aforesaid letter, Brandt telephonedGans According to Brandt, the following transpired during that call:I told Mr Gans that I was Carl Brandt of the United Electrical, RadioMachineWorkers of America, and that I wanted to speak to him in con-nection with the discharge of Ralph Mest. Mr. Gans said he couldn't speaktome about that since they had a union in the place and we were not thebargaining agent for the employees. I told him that we considered the dis-charge of Ralph Mest to be in violation of the National Labor Relations Actand that I wanted to settle the matter with him and secure his reinstatementin order that it would not be necessary for us to press charges with theNational Labor Relations BoardHe said, in effect, that there was a houseunion in the plant and they were the only ones that could be dealt withand that he couldn't discuss the matter with me After some insistence onmy part he said that-AIR.MUMPER (Respondent's Counsel) - I move that "some insistence" goout.TRIAL EXAMIN;at MYERS It may be stricken.By MR. ESTERMAN (Board's counsel) -Q. Say what was said as well as you can rememberA. As well as I can remember I said that I felt it would be wise to havean amicable settlement of the matter, and I felt we should discuss itHe said that I could discuss it with the company's attorney, Mr Zuckerman.Q Was anything said in that conversation between you and Mr Gans onthe subject of recognition of the U. E.?A Yes.Q What was said?A. I told Mr Gans that I had, as of the date we were having the telephoneconversation,which was May 29th, sent a letter to the company stating thattheU.E-which is the abbreviation for the name of our union-had amajority of the employees as members of our organization, and that wedesired to be recognized as the bargaining agent. He said that he had notreceived the letter, but that I would have to discuss the matter with MrZuckerman He said further that we couldn't have a majority, inasmuch as thehouse union had a majority I said that we would be glad to show him wehad a majority by any satisfactory method that could be arranged I sug-gested that we do it by having the cards, which were designations by the"Therec-onaPrt st that time had approximately i6 non-supervisory production employees696966-46-6 68DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees of their desire to have the union represent them, counted by theNational Labor Relations Board against thenumberof people on the payroll of the company.Q. Did he have any comment on that particular statement of yours, thatyou recall?A He said, "Well, you may have a lot of cards, but you couldn't have amajority because the house union has a majority " And he said, "You willhave to take that up with Mr. Zuckerman. I can't recognize you and willnot recognize you."Regarding this telephone conversation,Gans testified that Brandt advised himthat the Union represented the majority of the respondent's employees, thatBrandt requested recognition of the Union as the collective bargaining repre-sentative of the employees, and that he replied that there was "a union in thehouse" but nevertheless Brandt should take the matter up with Zuckerman Gansdenied,however, thatMest's discharge was discussed during that conversationStarvus testified, and the undersigned finds, that she listened to the above-relatedtelephone conversation between Brandt and Gans by means of an extension tele-phone in the Union's officeHer version regarding that conversation corroboratesBrandt'sversion.The undersigned finds Brandt's testimony with respect tohis telephone conversation with Gans to be substantially in accord with the facts 16On the evening of May 29, the Union held a meeting in a public hall wherethememberswere instructedtowear theirunion buttonstowork the next workday.17The following day (May 30), Holden came into the plant wearing herunion button and when -Morehead noticed it, he advised all the members of theUnion to put on their buttons, which they did immediately, Then, according toMorehead, the following occurred :Mr. Gans, one of the owners of the Pacific Plastic. He came rushing intothe plant and was taking a look, and he had a piece of paper in his handsand a pencil, and he went around, especially noticed, stopping at those thatwore the union buttons open where they could be seen, and from all appear-ances he was taking count of those buttons throughout the shop, people wear-ing those buttonsMr. Firks came in a little later on, and about a half houror so later in the morning, and he also went through the plant and proceeded'n like manner like Mr. Gans taking count of buttons and standing and staringand looking at people wearing buttonsGans and Firks, the latter being the respondent's secretary, denied committing theacts attributed to them as set forth in the above-quoted testimony of MoreheadThe undersigned rejects their denials and finds Morehead's testimony regard-ing the acts of Gans and Firks on May 30, as set forth above, to be substantiallyin accord with the facts.At the completion of his shift on May 30, Morehead left the plant. He returnedlater that night, while the persons on the swing shift were at work, and solicitedmembership from among them The next day, Gans came to where Moreheadwas working and said to him, to quote Morehead, "Ralph, I want you to under-stand,Iwant no uniontalk in the shop * * * Now, you understand that, Ralph?14On May 31 Brandt and Zuckerman had a telephone consersation,the details of which arediscussed below in the section entitled "Refusal to Bargain."17May 30 was Memorial Day and not all the employees worked that day. All who did woikwore their union buttons in the plant in a conspicuous place upon their persons. The oneswho did not work that day but did so on the following day likewise wore their union buttonsatwork in a conspicuous place upon their persons PACIFIC PLASTIC & l!FG. CO., INC.69* * * I don't care what is talked of or done outside the plant, but in the plant-Idon'twant no talk; do you understand that?" Gans left Morehead when thelatter told Gans that he understood Gans' instructions. Later that morning, JamesStoglin, a supervisory employee,ls approachedMorehead and, according to theundenied and credible testimony ofMorehead, the following conversation tookplace between them:He [Stoglin] said, "Ralph, you are wearing the C I. 0. button " He said,"I see a steward's button " I said, "Yes " He says-these are his words now-he said, "I felt you were the chief organizer, but I wasn't certain" Hesays that he had once been a member of unions and was for unions, but hepreferred the A. F. of L. to the C. I. 0. in the shop.He says, "Well, Ralph, I may be selfish, but" he says, "my position and all,"he says, "I am going to ask you personally to withdraw," he says, "I am notfor the C I. 0.," he says, "as a personal favor, withdraw, we will make itworth your while." I says, "We, what do you mean?" He says, "I mean youhave got a job and everything, Pacific Plastic," he says, "there is the owners,"he named the owners of it, would do right by me.*******He named Mr. Bob Cerf, Mr. Samuel Firks, and Mr. Gans. He alsostated how they treated him so nice through his time with them, and he says,"Iwish you would, Ralph," he says, "as a personal favor to me," he says,"withdraw." I says, "No" He says, "I am sorry."Sometime during the morning of the same day (May 31), Firks asked Moreheadwhether he had returned to the plant the previous night and if so, what he haddone there. Morehead replied that he had returned and talked to some other em-ployees.At the end of the shift that day, Swarens handed Morehead a checkfor the wages due him and also his availability certificateWhen Morehead in-quired why he was being discharged, Swarens replied, to quote Morehead whosetestimony regarding this conversation the undersigned credits, "You are beingreleased for coming into the shop meddling with the girls and stopping produc-tion the other night" Morehead then sought out Firks and inquired from himthe reason why he was being discharged and Firks, according to the credited'AThe respondent and the Independent dispute the supervisory status of Stoglm andmaintain that his duties are solely confined to repairing and keeping in good order the plasticmold machines Swarens testified, on the other hand, that Stoglin is in charge of the plasticmold dpartment. Furthermore, Morehead, who was a plastic machine operator until his dis-charge on May 31, 1944, testified that in December 1943 or in January 1944, he, Mendez andthe other plastic mold machine operators were called into Cerf's office and that Cerf thereremonstrated with the operators for indulging in certain petty jealousies which Cerf stated mustcease immediately; that Cerf then said that Stoglin was their supervisor and if the operatorsdid not do their work properly and did not work harmoniously with one another Stoglin hadauthority to discharge the recalcitrant ones. Cerf admitted calling Stoghn and the plasticmoldmachine operators into his office and rebuking the operators for engaging in pettyjealousies regarding the transmittal of his orders, but denied making the statement attributedtohim by Morehead regarding Stoglin's supervisory authorityMendez testified that heattended the meeting but that he did not hear Cerf make any statement regarding Stoglin.Stoglin and the other operator did not testify. Morehead was an honest and forthright witness.Cerf and Mendez were not. The undersigned finds Morehead's version of what transpiredat that meeting to he substantially correct The undersigned fuither finds that from at lea-tJanuary 1944, Stoglin has been a supervisory employee within the meaning of the Act and tt-tsince that date the respondent has been chargeable with his anti-union activities andstatements. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDtestimony of Morehead, gave him substantially the same reason for his dischargeas Swarens had given.19Sometime during the week following Memorial Day, Gans, according to thecredible testimony ofMalis, toldMendez and Malis that he was desirous ofridding the plant of the Union and that they should sign up the employees in theIndependent by telling the employees that the respondent was going to raise theirwages and give them better working conditions. Malls also testified, and theundersigned finds, that Gans on that occasion also told Mendez and Malls topromise the employees "anything the C. I. 0. would promise them, and thensome" Gans denied making the statements attributed to him by MalisMendeztestified that Gans never spoke to him about the Union or the Independent andThe undersigned, for reasonsstated above, gives no credence to Mendez's testimony on this point nor does hecreditGans' denial In any event, it is of no great importance to the issues hereinwhether or not Gans requested Malis to solicit members for the IndependentThe fact remains that Malis, a supervisory employee, asked about 50 employeesto join the Independent and was successful in obtaining about 12 new membersfor that organizationMalis further testified, and the undersigned finds, that Cerftold him that he had a list of those who wore union buttons and that it was hisintention to discharge them together with the ring leaders of the Union. Cerfdenied this portion of Malls' testimony. The undersigned rejects his denials.Not only did Mendez solicit members for the Independent, in accordance withGans' request, but he also obtained authorizations from members directed to therespondent to check off dties,20 actively participated in the business conducted atthe Independent's meetings which were held during the 1944 organizational driveof the Union,21 but he made disparaging remarks about the Union to the em-ployees in an effort to induce them from becoming or remaining members of theUnion.About a week after Morehead was discharged, Mendez went to Morehead'shome Morehead was out of town Mendez left word with Morehead's father thatMorehead should come to Mendez' home upon his return to town. Several dayslaterMorehead returned to town and went to Mendez' home as Mendez had10Moiehead's discharge is discussed more fully below in scctio,i entitled `Discharges'tions of Littleton,Mendez, or any other officer of the Independent On that date all newdeductionswere made pursuant to authorization cards signed by the mdividaal emple., eesin'olved.ii By letter dated June 5, 1944, Mendez resigned as vice president and chief shop s^ewaudof the Independent because he claimed his petition with the respondent prevented him fromattending the meetings regularly. At the June 5 meeting Mendez' resignation was acceptedand Forelady Rose Ehrenberg was then elected chief shop steward Despite Ills plea to berelieved of his duties as vice president and chief shop steward on the ground th,t his dutieswith the respondent prevented him from attending the meetings regularly, the minutes of theIndependent's meetings show that Mendez (1) attended the June 8 meeting and seconded theonly motion carried at that meeting, and that he donated $75 to help defray the expenses of aparty the Independent was planning, (2) attended the Jute 15 meeting and mane severalmotions which were carried, including the motion to amend the constitution to excludefrommembership anyone who belonged to any other union while a member of the Independent(thismotion was seconded by Ehrenberg) , (3) attended the June 28 ms eting and made severalmotions which were carried, including the motion to admit the die makers employed by therespondent to membership, (4) attended the July 10 meeting and his motion to retain theshop steward and cha.rman of grievance committee in office (Ehrenberg held both positions)was carried, and (5) attended the August 7 meeting and seconded two motions made byForeman Malls which were carried. The afore-mentioned meetings were the only ones held fromJune 8 to August 7, 1944. PACIFIC PLASTIC & MFG. CO, INC.71requested. There, according to Morehead, Mendez told him that if he would with-draw from the Union and would induce the, other employees also to withdraw,Gans would use his influence to obtain a pardon for him 22 Mendez denied thisportion ofMorehead's testimony. The undersigned rejects his denial and findsMorehead's version of this conversation to be substantially in accord with thefacts.Either on the day lie had the above conversation with Mendez or on thefollowing day,Morehead went to the plant, pursuant to arrangements previouslymade by him with Gans. There, in the presence of Gans, Firks, and Cerf, accord-ing to Morehead, the following transpired.Mr. Gans says, "Ralph," he says, "just how did this union get started inthe shop?"I says, "Well," I says, "by everybody; nobody in particular." I says, "Theyallwanted it. The tool and die department wanted it Various ones through-out the shop wanted it.""Who was the originators or the leaders of it?""Well," I says, "I wouldn't know as there was any leaders to it. There wasseveral active in it, all stewards."Mr. Cerf asked me what grievance the employees had, that they had alwaystreated the employees right in there If there was anything that could be doneto help, they were always willingI says, "there are many grievances. The individuals as a whole." There wassome things they felt they could better themselves in the union; sanitaryconditions; rest room conditions; their wages and their ability; and in generalthere was so many grievances I didn't know the-know personally all of them,but they wanted to jour the United ElectricalThen Mr. Gans spoke up, he says, "Ralph," he says, "see no need here.We have treated you right, and all" He says, "I am not interested in whatisoutside the shop, but I am interested in the point in the shop, and uniontalk, union activities, C. 10., I do not want in the shop." He says, "Wouldyou," he says, "-mistakes have been made--be willing to come back to theshop?" I said, "Yes."At that time Mr. Cerf spoke up Mr. Cerf said, "Ralph," he said, "weknow of your past." He said, "We know of your conviction there of murder,and all."He said, "I have always tried to treat you right." He says, "Whydidn't you come to me and say something?" He says, "You know I havetreated the other boys the same way." I says, "I know that." I says, "Ijoined the union" ; and I says, "and the rest didWe all worked together""Well," he says, "would you be willing to, under the conditions, come backto work? Would you be willing to help break up this union?" He says, "Youknow, Ralph Mest was here and said that you had been the active leader"He says,We took him back to work, as you know " I said, "Yes, I aminformed of that " "Well," he says, "you see, they are all against you." Hesays, "They all dumped it into your lap " He said, "We have had talks withsome of them and they all lay it on to you." "Well," I says, "if that is thecase, if they are going to turn against me," I says, "I don't know what todo I wouldn't want to join a union that would turn against me and put theblame on me altogether."22Moreheadwas out onparole afterserving 15years of alife sentenceformurder 72DECISIONSOF NATIONALLABOR RELATIONS BOARDMr. Firks spoke up then. He says, "Ralph, would you bewilling," he says,"in fact,go out inthe plant now and give a talk beforethe employees?"He says, "To show whatthe union is doing"He says, "Youknow, theyturned againstyou and,"he says,"break it up."He says,"The influencethere."Mr. Gans spoke up then and said, "No, I don'tbelieve to do that." Hesays, "The mistake is made " He said, "I see no reason why Ralphcan't comeback to work Monday" He says, "There is no need for that."Mr. Cerf spoke up then and says, "Well," he says, "howabout going tothemeeting, the union meeting," he says, "That is being held this Friday?"I says, "Yes." And he says, "Then get up and give a talk there." And he says,"Break up the union" I says, "Yes, I could go over to that meeting." "Well,"he says, "under one condition or circumstance then "MR. MUMPER (Respondent's counsel) : Who said this 7THE WITNESSMr. Cerf He said, "You could come backifyou go tothat meeting and break it up "Mr Gans said, "He don't need to Mistakes are made. He could come onback, anyway,into the shop and gotowork Monday."Mr Firks spoke up and said, "No, I don't think so."Mr Cerf then spoke up, and he says, "No," he says, "we don't want himto come back under the influence of the union, it interceded to get him back,but as if he come back on his own "By MR. ESTERMAN(Board's counsel)Q. Thatstatementisn't veryclear to me.Do youmean he told you he didn'twant it to appear that the union had gotten you reinstated?A Yes.Q Excuse me. Go ahead.A So I agreed I would go to that meeting. I didn't agreeas to what Iwould talk about.Mr Firks then spoke up and he says, "On those conditions," he says,"yes,you can come back" He says, "Otherwise," he said, "I would spenda million dollars to fight the union "Mr Gans said, "I would close the shop rather than to have the C. I. O.come in.""But," he says, "Ralph," Mr Gans says, "Ralph can come back providinghe don't take union activities ; he can go along as he has before"Gans',Cerf's, and Firks' versions of what transpired at that meeting are sub-stantiallythe same. In substance,they testified thatMoreheaddidmost of thetalking,pleaded to be reinstated, asserted that he was not the Union's leaderbut thatMest was, and stated that if the respondent would reinstate him hewould go to the next union meeting, withdraw from the Union, and get the othermembers to withdraw. They alsotestifiedthat each of them toldMorehead thathe would not be reinstated. Morehead appeared to the undersigned to be a moretruthfulwitness than either Gans, Cerf, or Firks, and therefore the undersignedcreditsMorehead's testimony and finds his version of what transpired at thatmeeting to be substantially in accord with the factsOn June 10, the Independentgave adinner party at a Los Angelesrestaurantwhichwas attendedby several of the respondent's officials and employees. The PACIFIC PLASTIC &MFG. CO., INC.73expenses incurred for food and drink, amounting to approximately $137, wereborne by Mendez. In order to pay the bill for the party, Mendez borrowed themoney from the respondent About a week after borrowing the money, Mendezrepaid the respondent 23 At the party, some employees were induced to signIndependentmembership application cards, Cerf bought those present wines andintoxicating liquors, and the newly elected officers and their predecessors madeshort speeches.According to Malis, he was riding with Cerf in the latter's automobile on June17, and during a conversation regarding the Union which ensued between him andCerf, the latter remarked that he knew who were the ringleaders of the Unionand that the respondent was going to lay them off "little by little, a few thisweek and a few next week" Cerf denied making the statement attributed to hintbyMalis.Malls was a forthright and honest witness and the undersigned wasimpressed with the sincerity with which Malis testified and his testimony, more-over,was not materially shaken on cross-examination The respondent contendsthatMalis' credibility has been impeached because he was discharged and there-fore no credence should be given his testimony. The undersigned has consideredthe circumstances of Malls' separation from his employment and is convinced thathis testimony was not affected thereby. The record contains no such evidenceThe undersigned finds that Cerf made the above referred to statement as testifiedto by Malis. This finding is buttressed by the testimony of Edward McCormack,and his wife, Frances They testified24 that they worked for the respondent forabout a week during the fore part of August 1944; that one day, after work,Cerf offered to drive them part'way home and they accepted the offer; thatbesides Cerf there was another man in the automobile whom neither of the Mc-Cormacks had ever seen before, that during a conversation the McCormacks hadwith Cerf, the latter asked them whether they had been asked to join the Inde-pendent ; that they replied in the affirmative, adding that they were not certainwhether they wanted to join; and that Cerf then said that the majority of theemployees had at one time been members of the Union, but, "They were all gonebut about sevenor eight [members] and [the respondent] would get rid of thoseone way or another "25 Employee William Epson testified, moreover, that aboutthemiddle of June 1944, he was in the respondent's offices doing some janitor92At the hearing,Board's counselcontended that the respondent defrayed the cost of thi-party.Althoughnot free fromdoubt, especially in view of Mendez' impecunious condition atthe time, the undersignedfinds that the record does not sustain this contention The record,however, is clear thatthe partywas given atthe suggestion of Gans, who on June 7, accordingto the credibletestimonyofMalts, said to Malls and Mendez "we should lave a paity andinvite all the people in the shop. Have the Independent Plastic Workers' Union give theparty and invite everything." On that day, the respondent loaned $75 to Mendez, who imme-diately turnedthe check over to the Independent's secretary saying to her that if additionalmoney was needed he would give ita Each testified to substantially the same effect.Ss Cerf testified that one day he drove the McCormacks in his car and that they asked himwhether theyshould jointhe Independent or the Union and that he replied that they wouldhave to maketheir ownchoice.He furthertestifiedthat the McCormacksrode in his auto-mobile onceonly.The McCormacks concur inthis last statement.Firks testified that hewas in Cerf's car one daywhen the McCormacks were in it and that they asked Cerf whetherthey shouldjoin the Independent or the Unionand that Cerf replied thathe could not suggestwhat unionthey should join. The McCormacks describedthe personwho was in Cerf's caron the occasionwhen theywere in itand their descriptions of him do not fit Firks. TheMcCormacks,moreover,knew Firks prior totheir employmentby the respondent and theydefinitely stated that Firkswas not inCerf's car the day theywere in itThe undersignedfinds the McCormacks'testimony regarding their conversation with Cerf while they werein his car to be substantially correct. 74DECISIONSOF NATIONAL LABOR RELATIONS BOARDwork and he overheard Gans say to Malis, "You don't have to worry about theC. I. 0., theywon't get in. I promiseyou that." Gans testified he never talkedabout unions toany employee. Epson was an honest and forthright witness. Ganswas not. The undersigned finds Epson's testimony to be substantially correct.Forelady Rose Ehrenberg26 also was very active on behalf of the Independent.Her activity was not confinedto solicitingmembership, but she actively partici-pated in the administration of the Independent. In June 1944, after being a duespaying member of the Independent for approximately a year, she became its chiefshop steward and head of its grievance committee. After the August 15, 1944,closed-shopagreement27had been entered into by the respondent and the Inde-pendent,Ehrenbergdemandedthat the respondent discharge all employees whowere not members of the Independent. The respondent complied with this demandand wrote letters to certain employees threateningthem with discharge if theydid not immediately join the Independent 28 At least one employee, as will beshown below, was discharged when she refused to join the Independent AbeChapman, whose supervisory status the respondent does not dispute,alsowas adues paying member of the Independent. The respondent's records show, and theundersignedfinds, that on May 14, 1944, Roy Crandellwas made night super-intendent;that sometime in May he joined the Independent; and that his June1944, dues were deducted by the respondent from his wagesThe undenied and credible evidence reveals that Malis and other supervisoryemployees advisedthe employees that they would lose their jobs if they did not26 The respondent and the Independent dispute the' supervisory status of E nrenbei g Cer ftestified that for the past year or so Ehrenberg has been doing practically the same work thatLittleton did and that he eons.dered Littleton nas a lead girl "more or less " Ebt.enbergtestified that the number of employees in the knob department varied from two to eightemployees and that her duties are no different from those of any other employee in thatdepartment. On the other hand, Fuks testified that Ehrenberg's duties are, and tor the past2 years have been, the same as those performed by Littleton. Littleton, a w,tnass called b}the Independent, testified on duect examination that at the time of her retirement iiom th,respondent's employ, and for at least 2 years prior thereto, she was head of the shipping inthe knob department, that one of her duties was to see that the orders were properly andexpeditiously shipped, that when the department was short of help she would aid the girlsunder hersupervisionpack the orders, and that when she left the respond_nt's employ they,were 10 or 15 girls employed in the knob department The respondent's personnel records showthatLittleton was carried on its book for the year 1942 as "foreman knob dep.n tment" andfor the first half of 1943 as "Forelady knob department."Abe Chapman, a respondent witnessand concededly a supervisory employee, testified that Ehrenberg was in chaige of the knobdepartment. Superintendent Swarens testified that Ehrenberg has been in charge of the ktobdepartment for the past year or two and that on the average of once or twice a week Ehrenbei gwould bring an employee from her department and say to Swarens "here's a girl I don't need,ifyou can use her [services you may do so]"Other witnesses referred to Ehrenberg as a"boss" or "head" of the knob or shipping department. Furthermore, Cerf testified that one ofthe reasons he discharged Malls was because Ehrenberg "said that he (Malls) was distu. burgher girls."Under the circumstances shown above, it is clear that Ehrenberg exercised generalauthority over the employees and the employees had just cause to believe that she was actingfor and on behalf of the respondent. The undersigned finds that from the time Littleton left therespondent's employ Ehrenberg has been a supervisory employee and the non-supe. visor yemployees so considered her. The respondent isthereforeheld accountable for her anti-unionactivities.SeeInternational Association of Machinists v. N. L. RB.,311 U S.72;H JFleinzN. L.R.B., 311 U. S 514; and N. L.R. B. v. Link-Belt Company,311U. S. 584.27This agreement was entered into despite the fact thattheUnionwas then claiming torepresent the majority of the respondent's employees and the fact that the 1943 agreement didnot, by its terms, expire until May 15, 1945.seEmployee Christ Freiman refused to join the Independent.Neither was he a member oftheUnion.The Independent acquiesced in the respondent's request that he be allowed toremain in the respondent's employ without becoming a member of the independent. PACIFIC PLASTIC &MFG. CO., INC.75withdraw from the Union and join Independent In fact, Malis admitted that hetold certain employees that if they did not immediately join the Independent theywould be dismissed.In July 1944, the Independent requested the respondent to enter into a newcontract. The respondent readily agreed, despite the fact that (1) the then existingcontract between the parties would not, by its terms, expire until May 15, 1945;(2) no proof was requested or given to prove that the Independent then repre-sented a majority of the respondent's production and maintenance employees;and (3) on June 5, 1944, the respondent had, immediately upon request, granted theIndependent's following demands:1.The Company has agreed that the graveyard shift workers shall receivea bonus of 10% and the swing shift workers a bonus of 7%, subject to theapproval of theWar Labor Board The Company will without delay, makean application for such bonus to the War Labor Board2The Company has agreed to establish a set minimum wage for theemployees operating the same type of machine or performing the same typeof 'work This is also subject to the approval of the War Labor Board towhom application for such stabilization of wages will be made without delay3The Company has agreed that all machine operators shall cease workfive minutes before quitting time in order that they may clean their ownmachinesThat an appropriate notice of such quitting time will be given tothe machine operators.4.The Company has agreed that each shift shall have a ten-minute restperiod out of every four hours of work.5.The Company has agreed that it will cooperate with the employees inkeeping and maintaining the plant in a cleaner condition6.The Company has agreed to install as soon as possible a rest room, withappropriate furnishings, for the women employees.7The Company has agreed to install, as soon as possible, lockers forboth men and women employees.When the Independent requested a new contract, it informed Gans, Firks, andCerf that it wanted the contract to contain a closed-shop provision Gans andCerf readily agreed Cerf agreed after Gans and Firks pointed out to him thatsuch a contract, under the conditions then existing in the plant, was advantageousto the respondent On August 15, 1944, a closed-shop agreement was entered intowhich, among other things, substantially increased the employees' wages 292.Concluding findingsIt is clear from the above recital of facts that the Independent was broughtinto being by at least one of the respondent's supervisory employees and thatshe and other supervisors were the guiding spirits in maintaining the Independentand in administering its affairsThe contentions of the respondent and of theIndependent that the Independent was the spontaneous result of the organizationaldesires of the employees is not supported by the record PlasticWorkers, anadmittedly unlawful labor organization, was not disestablished until the Inde-pendent had come into existence. The Independent was sponsored and started bythe same active heads of PlasticWorkers, including Forelady LittletonTherespondent, in short, simply foisted the Independent upon the employeesUpon2The newwage scale was subject to submissionand approval by the National War LaborBoard. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDLittleton's retirement from the respondent's employ, other supervisory employeescontinued to administer the affairs of the IndependentThroughout its entireexistence, the respondent controlled the policies and acts of the IndependentThe contentions of the respondent and the Independent that the Association isamilitant organization, free from company domination or interference, and forthat reason should not be disestablished, are without merit. The Independentalways has been controlled and dominated by the respondent The fact that theorganizationmay have achieved a measure of success during its bargaining rela-tionshipwith the respondent cannot, and does not, cleanse the Independent fromits illegal taint 30Moreover, it cannot be said that greater benefit might not havebeen secured if the freedom of choice of a bargaining agent had not been inter-feredwith 31 In any event, the effect of the respondent's unlawful conduct withrespect to the Independent has not been dissipated and the Independent has con-tinued to operate as a bar to the freedom of self-organization guaranteed by theAct 32 The undersigned finds that the respondent, by the foregoing acts andcourse of conduct, dominated and interfered with the formation and administra-tion of the Independent and contributed support to it, within the meaning ofSection 8 (2) of the Act, thereby interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the ActThe respondent and the Independent contend that the Board is "estopped" fromconsidering events antedating the consent election of April 1941, in making anyfinding as to domination and support of the Independent But the Board's actionthere in approving the agreement for and conducting the election to determinerepresentatives for collective bargainingwas clearly not determinative of thequestionwhether the Independent had been dominated, supported, or assisted bythe respondent so as to disqualify it from acting as a true collective bargainingrepresentative of the employeesWhen it approved and conducted the consentelection the Board did not have before it the lattef issue ; this was subsequentlypresented, for the first time, in the instant proceeding It is well settled that theBoard's duty, imposed by Section 9, to conduct administrative non-adversary in-vestigations to determine representatives for collective bargaining, iswhollydifferent and distinct from the duty imposed by Section 10, to determine if unfairlabor practices have been committed by an employer, and, if found, to preventtheir repetition.Accordingly, the Board's purely administrative action in con-nectionwith the consent election in 1941, may not be deemed to be dispositiveof the issues in the instant proceeding Section 8 (2) of the Act, moreover,explicitly declares that it shall be an unfair labor practice for an employer to"dominate or interfere with theformation or administrationof any labor organi-zation or contribute financial or other support to it" (Emphasis supplied) Thissubsection prohibits employer domination or interference, not only in the forma-tion of a labor organization, but as well in the subsequent administration of itsaffairsAccordingly, even if it be erroneously assumed, as the respondent andthe Independent contend, that the Board's conduct of the 1941 election conclusivelydetermined the Independent's competencyat that timeto function as a lawfulbargaining agent under the Act, the Board would not thereby be precluded fromfinding thatat the time of the hearing hereinthe Independent did not enjoy such30 SeeCorningGlassWorks v N LR B, 118 F (2d) 625 (C C. A2); Sperry GyroscopeCo v NL. R. B , 129 F (V) 922 (C C A 2)31VirginiaElectric and Power Company v N I. R. B,319 U S. 53332N L R B vNewport News Shipbuilding,308U S 241,N I R B v Link-Re'tCompany,311U. S. 584,WestinghouseElectric &ManufacturingCompany v N L R B.,312 U. S. 660,International Assn of Machinistsv.N. L. R. B ,311U. S. 72 PACIFIC PLASTIC &MFG. CO., INC.77statuswithin the meaning of Section 8 (2) of the Act, by virtue of furtherunfair labor practices as to it 33The undersigned further finds that by making anti-union statements set forthabove, by questioning applicants for employment respecting their union affilia-tions,34 by warning and urging its employees not to join or remain members ofthe Union, by granting wage increases in June and August 1944, which the under-signed finds was done for the purpose of discouraging membership in the Unionand encouraging membership in the Independent, when the Union represented themajority of the employees and was demanding that the respondent recognize itas exclusive representative of the employees, by threatening with discharge thoseemployees35 who did not join the Independent, by discharging an employee be-cause she refused to join the Independent, by (as found below) discharging otheremployees because they joined and assisted the Union 36 by refusing to bargaincollectivelywith the Union as the representative of its employees,37 and on theentire record, the respondent has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.C Therefusal to bargain collectively1.The appropriate unitThe complaint alleges that all non-supervisory production and maintenance em-ployees, exclusive of office and administrative employees employed by the respond-ent, constitute a unit appropriate for the purposes of collective bargaining Therespondent admits the appropriateness of the alleged unit, The answer of theIndependent neither admits nor denies the aforesaid allegation of the complaintThe Independent offered no evidence on this issue The 1944 contract betweenthe respondent and the Independent covers the employees alleged in the complaintto be appropriate. The prior contracts between the Independent and the respondentexcluded, besides supervisory, administrative, and clerical employees, die makersand salesmen. Under the circumstances of this case, the undersigned finds thatthe respondent's production and maintenance employees, exclusive of office andclericalemployees, salesmen, and supervisory employees with the authority tohire,promote, discharge, discipline, or otherwise effect changes in the status ofemployees or effectively recommend such action, constitute a unit appropriate for32The Wallace CorporationvN L R B , 323 U S 248,N L R D vGilfillenBros,Inc, 148 F. (2d) 990 (C C. A. 9), enf'g 53 N. L R. B. 574,Utah Coppei Cov.N. L. R. B ,139 F.(2d) 788 (C C. A 10), cert. den,,322 U S.731,American Federation of Labor v.N LR B, 308 U. S 401,Warehousemen's Union v N L. R B,121F. (2d) 84 (App.D C ), cert delued 314 U S 674,Magnolia Petroleum Co v N L RB, 115 F. (2d) 1007(CCA. 10), cfN L R B. v Sun Shipbuilding & Dry Dock Co,135F.(2d) 15(C C A a)°4 the respondent's application blank contains a question zed ing "Are you at present amember of any Labororganization?"Each applicant must answer that question before he ishired35 The timely grant of wage adjustments is a familiar device to forestall or interfere withunion organization SeeN L. R. B. vFalkCorp,308 U. S. 453;N, L R B v.AmericanPotash & Chemical Corp ,98 F (2d) 488 (C. C. A 9), cert denied 306 U. S 643;N. L. R. Bv Christian Board of Publication,113 F. (2d) 678 (C C. A. 8);N L. R. B. v. CrownCanCompany,138 F. (2d) 263 (C. C A 8), cert. denied 321 U S. 7693d As the Circuit Court of Appeals for the Seventh Circuit in N LR B v AutomotiveMaintenance Machinery Company,116 F. (2d) 350, 353, observed, "No more effective form ofintimidation nor one more violative of the N. L. R. Act can be conceived than discharge ofan employee because he joined a Union . ."37Therefusal to bargain collectively is discussedin detail immediately below. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purposes of collective bargaining,within the meaning of Section 9 (b)of the Act.2.Representation by the Union of a majorityin the appropriate unifA list prepared by the respondent, and introduced in evidence by Board's coun-sel,contains the names of all the respondent's employees in the unit hereinabovefoundaappropriateThe list shows that on May 31, 1944, the respondent hod initsemploy 76 persons in the said unit.38 On behalf of the Board there wereoffered and received in evidence signed membership application cards expresslyauthorizing theUnion to represent the signers for collective bargainingThegenuineness of the signatures on the cards was in some instances proved directlyby the testimony of the signers and in some instances by the witnesses to the signa-tures. Counsel for the respondent was afforded an opportunity to check the namesappearing on the cards against the respondent's records. The authenticity of thesignatures on the cards was not challenged.The undersigned has compared the names appearing on the membership applica-tion cards with the list submitted by the respondent and received in evidence asa Board exhibit and finds that, as of May 31, 1944, 57 employees in the appropriateunit had, on that date, signed cards designating the Union as their collective bar-gaining representative 39 The undersigned accordingly finds that on May 31, 1944,and at all times thereafter, the Union was the duly designated collective bargainingrepresentative of the respondent's employees in the unit found to be appropriatePursuant to Section 9 (a) of the Act, the Union was, therefore, the exclusiverepresentative of all the employees in such unit for the purposes of collectivebargaining in respect to rates of pay, hours of employment, and other conditionsof employment.3.The refusal to bargainAs found alcove, Brandt asked Gans on May 29, 1944, to recognize the Unionas the collective bargaining representative of the respondent's employees andGans referred Brandt to Zuckerman. On May 29, Brandt telephone Zuckermanbut the latter was not in his office. On May 31, Zuckerman and Brandt spoke toeach other on the telephone. According to Brandt the following was said duringthat telephone conversation:I told Mr Zuckerman that Mr Gans had referred me to him and that Idesired to have the company reinstate Ralph Mest, inasmuch as he had beendischarged in violation of the National Labor Relations ActHe said that he knew nothing about thecase,but that he could not settlethatmatter with me, inasmuch as there was a union which represented theemployees.SL The listalso containsthe names of Ehrenberg, Mahs, and Stoglin. As found aboie, thesepersons are supervisory employees and hence are excluded from the unit Roy Crandell's namealso appearson the list. Crandellis a superintendentand hence excluded from the unit Thenames oftwo other persons, whowere not inthe respondent's employ on May 31, 1944,erroneouslyappear on the list. Ralph Mest'sname alsoappears on the list As found abovehe was dischargedonMay 27.Therespondent,however, reinstated him with backpayonJune 2. This discharge, as will be shownbelow,was d.scriminatorr and therefore v_olat,ve e^theAct.Accordingly,the undersigned includedMest in theappropriate unit.Over the objec-tion of the respondent and theIndependent,the undersigned excluded Ehrenberg, Stoglin, andMalis fromthe unit, althoughtheir names appearon the list99 Three signed authorizations on May 24; 13 on May 26; 15 on May 27; 10 on May 28,8 on May 29;and 8 on May 30. PACIFIC PLASTIC & MFG. CO., INC.79I told him that I had sent a letter to the companystating thattheU. E.represented a majority of the employees. And I said, "You canrecognize usas the majorityunion."He said that he had no proof we were the majority, and wouldnot recog-nize us.I stated to him that the union would be glad to submit proof through theNational Labor Relations BoardMr. Zuckerman said that he was not prepared to do anything about recog-nition at that time, but that he would look into the matter of the dischargeof Ralph Mest.Zuckerman's version of that conversation is as follows :Mr. Brandt told me that he was connected with the U. E. I don'trememberinwhat capacity he said. That organization was affiliated with the C I O.He asked me if I represented Pacific Plastic & Mfg Co. I stated I did.He stated that they were attempting to organize the employees of the PacificPlastic & Mfg Co He said that they had filed or were going to file, I amnot sure, a petition for recognition with the National Labor Relations BoardHe said one of their members had been fired and that there was a feelingthat the party was fired because of union activities or inassistingin helpingthem to organize the employees of the Pacific Plastic & Mfg. Co. I statedto him that I didn't know anything about it, and I thought he was a littlepresumptive in making sucha statement.He said, "Well," he said, "we feel that we are going to be certified by theNational Labor Relations Board." And that if the Company wanted to haveharmonious relationship with the union he thought this employee should bereinstated. I stated to Mr Brandt that I didn't particularly approve of sucha remark, but that, nevertheless, I was sure that the company did not fireanybody because of union activities. But if the members of the union believedthat anybody was fired for that reason that I would personallygo out andsee the company and attempt to have the man reinstated. He said he appreci-ated my attitude in the matter, and wanted to know howsoonI could accom-plish that. I told him I would do it in a few days.Q. (By Mr Mumper) : Was anything said in that conversation, Mr Zuck-erman, about the recognition of the U. E. by the Pacific Plastic?A. No, the only thing that was said in that regard was the fact that he hador was going to petition for recognition through the National Labor RelationsBoard. I believe he said that he had petitioned.Q.Was anything said in that conversation with respect to cards ofdesignation?A I don't recall anything that was said in regard to cardsOf the two witnesses, Brandt impressed the undersigned as the more sincereand accurate. The undersigned finds Brandt's testimony with respect to what wassaid during the above-related conversation to be substantially in accord with thefacts It is apparent from the foregoing facts that the Union on May 29 and 31,1944, requested the respondent to bargain collectively It is equally apparent thatthe respondent on those dates sought to postpone negotiations, and on the latterdate admittedly refused to recognize the Union as the exclusive collective bar-gaining representative of the respondent's employees. The Act requires an em- 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer to bargain, upon request, with the representative designated by a majorityof its employees, unless, as the Board and the Courts have held, the employeringood faith questions the appropriateness of the claimed unit or the majoritystatus of the representative, and the representative, upon request, fails satisfac-torily to show by some reasonable method that it represents a majority of theemployees in the appropriate unit. But if the claimed representative in fact rep-resents a majority of the employees in the appropriate unit, the employer has theburden of proving that it raised the question in good faith and that the repre-sentative failed to show its majority status. This burden the respondent has notonly failed to discharge, but the facts indicate clear bad faith. The respondentat no time demanded that the Union present proof of its majority claim. It per-mitted the matter to rest with the Union's demand for recognition and refused tonegotiatewithout any explanation that its refusal to proceed arose out of areasonable doubt as to the Union's majority status At the hearing, the respondentcontended that it entertained, in good faith, a serious doubt as to the Union'sstatus, especially when the Union on or about June 1, 1944, filed a Petition forCertification of Representatives under Section 9 (c) of the Act This contentionisof no merit The mere filing of a Petition for Certification of Representativeswith the Board does not of itself relieve an employer of his statutory duty tobargain collectively with the duly designated representative of his employees Nordoes the filing of the petition indicate that at the time the Union demandedrecognition, it did not in fact represent a majority of the respondent's employeesin the appropriate unit Since the conduct of the respondent's supervisory em-ployees, as found above, was directed deliberately towards discrediting the Unionand attacking its majority status at the very moment when the Union was assert-ing its claim to the majority status, the Union was fully warranted in withdrawingitspetition and proving its majority by the alternative method which the Actprovides, i e by instituting charges that the respondent had refused to bargaincollectively 40The respondent's further contention that on May 31, the Independent was theexclusive collective bargaining representative and that its contractwith therespondent was evidence of the Independent's majority status is likewise withoutmerit. It is apparent from the foregoing findings that the Independent is thecreature of the respondent's making and therefore recognition of it by therespondent as the employees' collective bargaining agent is invalid.The respondent also made the point that something during June and July 1944,practically all the employees notified the Board that they were no longer membersof the Union and had become members of the Independent. The record revealsthatEhrenberg, other supervisory employees and the officers of the Independentwere instrumental in inducing the employees to write the Board of their with-drawal from the Union and of their membership in the Independent The under-signed does not regard the withdralsal as evidence of an independent revocationof the authorizations previously executed by the employees in the appropriateunitElicited as they were by supervisory employees and agents of the respondent,suchwithdrawals cannot be considered as affecting the majority status of theUnion on any of the occasions with which we are here concerned Had therespondent agreed to recognize the Union and had otherwise refrained from inter-feringwith the right of its employees to self-organization and to bargain col-40 Cf N LR B v Chacago Apparatus Company,116 F (2d) 753 (C C A 7) See alsoMatter of Franks Bros Company,44 N L R B 898 affd.N. L R. B. v. Frank Bros. Com-pany,137 F (2d) 989 (C C A 1), aff'd. 321 U S. 702 PACIFIC PLASTIC & MFG. CO, INC.81lectively through representatives of their own choosing, the Union's majority,constituting the basis for the respondent's duty to bargain collectively, wouldnot have been vitiated. The respondent cannot thus seek refuge in its own derelic-tions against the requirements of the Act 41The undersigned finds that on May 31, 1944, and at all times thereafter, therespondent refused to bargain collectively with the Union as the representative ofitsemployees in the appropriate unit and thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 oftheActD ThedischargesThe complaint, as amended at the hearing, alleged that 16 named employees42were discharged by the respondent in violation of the Act. The reasons advancedfor these discharges are varied and sundry. The discharges are discussed imme-diately below according to the order in which they occurredRalph Mestwas first employed by the respondent in May 1943, as a tool anddieman at the rate of $1.35 per hour. During his employment he received threeraises in wages The last increase of 5 cents per hour was given about a monthprior to May 27, 1944.At the Union's May 26, 1944 meeting, Mest became a member, gave a brieftalk in which he requested those present to join the Union, was elected to theorganizing committee, and was made shop steward for the toolroom. At theconclusion of his work the next day, Superintendent Swarens handed Mest acheck for the wages due43 and told him to go to the office for his availabilitycertificate.When Comptroller Kahan handed Mest his availability certificate,Mest asked him why he was discharged, and Kahan replied for "mcompatability "As found above, on the day Mest was discharged, Mendez told Malts that Mestwas a trouble maker and that he was going to see Gans and get Mest discharged ;that that Morning Mendez telephoned Cerf and told him that he knew who werethe ring leaders of the Union, that he told Gans that either Ralph Mest orRalphMorehead was the leader of the Union's movement in the plant; thatabout noon Swarens was instructed by Cerf to discharge Mest; that on May 29theUnion protested to the respondent Mest's discharge, and that on May 31,theUnion advised Zuckerman that it was the Union's belief that Mest was dis-charged for union activities.Pursuant to Zuckerman's promise to Brandt, Gans, Cerf, Firks, and Zuckermanmet with Mest on June 3 Cerf opened the conference by informing Mest thathe wanted Mest clearly to understand that he was discharged for incompetencyand for no other reason. Cerf then asked Mest what grievances the employees had.Mest gave Cerf an evasive answer to the effect that he was in no position todiscuss that question with Cerf Cerf and Swarens then proceeded to point outtoZuckerman, at whose suggestion the meeting was called, in what manner"SeeMedo Photo Supply Corp v N L. RB, 321 U S678, Century Oxford Mfg CorpvN L R B.,140 F (2d) 541 (C C A2),N L R B v Highland Park Mfg Co,110F. (2d) 632 (C. C. A.4); N. R L B. v Arthur I Colten, et al,105 F. (2d) 179 (C. C. A. 6);N. 1. R B v Dixie Motor Coach Corp ,128 F (2d) 201 (C C A 5)'2 The allegations of the complaint with respect to Lotus Martin, Elizabeth Mitchell, andMichael Strametz were stricken upon motion of Board's counsel The remaining discharge casesconcernGertrudeAnderson, Fred Attula,William Epson, Otelia Holden, Alfred Klockau,Adele McAnally, Ralph Mest, Ralph Morehead, Frank Netherton, Robert Smith,BessSnyder,Frieda Underdown, and Edgar Van Zante.'8Mest was dischargedon a Saturday. The respondent's regular payday is Friday. Asusual on the day prior to his discharge,Mest received his weekly pay. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDMest's work was not up to standard. Mest defended his work.The meeting con-cluded when the respondent agreed to reinstateMest withback pay. Mest testi-fied, and the undersigned finds, that at no time during his employment with therespondentwas he ever advised by any supervisory official that his work wasfaulty.This fact was admitted by Cerf and Swarens. Swarens testified,however,that on many occasions he complained to Cerf about Mest's work.Upon theentire record in the case, the undersigned is convinced,and finds, that Mest wasdischarged on May 27,1944,because he was a member and active in behalf oftheUnion and not for the reason advanced by the respondent.This finding issupported by the fact that within a month of his discharge Mest received awage increase of 5 cents per hour. Mest returned to work onthe following workday (June 5) 44Ralph Moreheadwas first employed by the respondentinAugust1943, and wasassigned to the plastic mold machine.He remained as an operator of that machineuntil his discharge on May 31, 1944.At the hearing,the respondent contendedthatMoreheadwas discharged be-cause he falsified his application blank when he applied for a job with the re-spondent and because he violated the respondent's rule by returning to the planton the night of May 30. The record does not sustain either contention It is truethatwhen Morehead applied for a job with the respondent he put on his applica-tion blank that he was employed as a service manager forC.A Morehead from1928 to 1943,whereas during those years he was in the California State PrisonThe undenied and credible testimony of Morehead reveals that in October 1943,Morehead told his foreman,James Stoglin,that he was a parolee Furthermore,Cerf admitted that about the middle of April 1944, Stoglin advised him thatMorehead had told him that he was a parolee; that he did not pay any attentionto the matter until May 28,45when he asked Firks to ascertain the facts; andthat on May 29, verified the fact that Morehead was a parolee.Cerf testified thatwhen Firks confirmed the fact that Morehead was a parolee he then and theredecided to discharge Morehead for falsifying his application blank 46 Regardingthe contention thatMorehead violated a rule against an employee returning tothe plant without permission after the employee had finished his shift, the un-denied and credible evidence shows that it is a common occurrence for a dayshift employee to return to the plant at night even though he does not intendtowork.Moreover,on a good many occasions,the recordreveals, relatives andfriends of the employees enter the plant at night"to visit"withthe employeesatwork.The undersigned is convinced,and finds, that Morehead was dischargedon May 31, 1944,not for the reasons advancedby the respondent,but on accountof his membership and activity in behalf oftheUnionItwill be recalled thatMorehead joined the Union at its meeting onMay 24; thathe was theUnion'schief shop steward and a member of the organizing committee;and that liecould have been reinstated early in June,if he agreedtowithdraw from the Unionand was able to obtain resignationsfrom otherunion members.The record alsoshows that Morehead actively solicited members and discussed the merits of theUnion with the employees before, during, and after working hours; that he madespeeches at union meetings;that he visited some seven of the employees at their44Mest's subsequentdischargeon June 14 is discussed below.45 This is the day after Mendez told Cerf that one of the two Ralphswas the ringleader oftheUnion.46 It is significantto note that the respondent was not concerned over the fact that Moreheaddid notreveal his criminal recordwhen he applied for the job with the respondent. Therespondent had, and stillhas,many employees with criminalrecords, including murder records. PACIFIC PLASTIC & MFG. CO., INC.83respective homes, where he was successful in inducing them to join the Union; thatwhen he saw Holden appear at the plant on May 30, wearing her union button,he advised all the members to put on their union buttons; and that he refused tojoin the Independent, although requested to do so by Malis and Mendez Further-more, there is no credible evidence that Morehead interfered with productionwhile in the plant on the night of May 30 Moreover, he did not violate any ruleagainst solicitation on company time because (1) there was then no published ruleforbidding such solicitation; and (2) the respondent's supervisory employees andothers solicited, unhampered, for the Independent.Mest, Robert Smith,47andAlfred Klockau48were called into Cerf's office onJune 14, and there Cerf told them that because certain orders had that day beencancelled he found it necessary to ask the three of them to take their annualvacation; that they should stay away about 10 days; that in the interim hewould try to obtain other business so as to be able to retain them, and that ifhe was not successful in obtaining new orders, he would have to dispense withtheir servicesThe three men then left the plant, but did not take their toolswith them.On or about June 24, Mest returned to the plant and Cerf told him that he hadbeen unsuccessful in securing new orders and that therefore lie had to lay Mestoff.Thereupon, Kahan handed Mest his availability certificate and Mest left theplantwith his tools. In the latter part of August or early in September, Mestreturned to the plant and told Cerf that he had seen the advertisement which therespondent inserted the previous day in a Los Angeles daily newspaper for a tool anddiemaker. Cerf replied that he had seen the advertisement, that a mistake hadbeen made therein; that the respondent was in need of a die-caster, not a tooland die maker; and that Mest was not qualified to fill the vacancyAbout June 21, Smith telephoned to Cerf and asked him when he should returntowork. Cerf replied that the respondent had no work for himWhen Smithasked if there were no grinding, burring, or filing to do, Cerf stated that therespondent had "run out" of all work that Smith could do, including his work inthe tool crib. The telephone conversation concluded when Cerf told Smith thathe would send Smith his availability certificate and a check for all money due him.°r Smith was first hired by the respondent in November 1942, as a tool crib attendantThereafter, besides attending to the tool crib, he worked on the milling machine and didgiindmg, burring, and filing He was also the first-aid attendant In the absence of the receiv-ing clerk, Smith acted in that capacity. On several occasions Swarens complimented him forthemanner in which he kept the tool crib and upon his ability to grind certain special partsOn one occasion Swarens told Smith, according to the latter's undenied and credible testimony,"I won't let no one else have these [parts], because I know you do them right" The re-spondent did not contend that Smith was not an excellent workman Smith joined the Unionat the May 27 meeting and attended the May 29 meeting. He wore his union button at workon and after May 30. Shortly after May 30, Mendez asked him to join the Independent sayingthat the Union had no chance to organize the plant. Malis also asked him on several occasionsto join the Independent According to the undenied and credible tcsumony of Smith, Malistold him that "Gans pulled a lot of strings and was pretty prominent in political allaus, andhe had a lot of things up his sleeve, and that the C. I 0 Union never would get in there,and us boys mightaswellgive up and throw our hats in the ring." Despitethe pleas ofMendez and Maiis, Smith refused to renounce his membership in the Union or join theIndependent.4"Klockau was first employed by the respondent in June 1943, as a tool and die maker.This has been his profession for the past 36 years. While he was with the respondent, Klockauworked mainly on new dies He also did repair work. The respondent does not dispute the factthatKlockauwas an excellentworker.Klockau joined the Union at the May 26 meeting,attended the meeting of May 29, and wore his union button at work on and after May 30.696966-46-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout June 21, Klockau returned to the plant and Cerf told him that therespondent had no work for him.At the hearing, the respondent contended that it was forced to lay off Mest,Smith, and Klockau because certain orders had been cancelled ; that it was there-fore obliged to lay off three men in the tool and die department; and that Mest,Smith, and Klockau were chosen because they had the least seniority. It is truethat certain orders were cancelled on June 14, but the credible evidence showsthat the respondent had no need to reduce its force on account of these can-cellations for there was sufficient work on hand in the tool and die department towarrant the retention of these men. Furthermore, the orders which were cancelledconcerned war materials only, whereas during June and the months immediatelyfollowing the respondent's other business increased. This finding is supported bythe following exhibit which was prepared by the respondent and introduced inevidence by the Board :Aircraft Parts,Tools and DiesDoorHardwareDrawerTotalHardwareJanuary$13,244.70$22,412.96$ 8,188 76$43,846.42February14,006 0524,855.397,172.6146,632 05March___10,052.3226,295.1926,2175362,565.04April___13,447.3416,925.7424,160 5456,533 62May....14,919.8916,631.4627,592.9859,144.33June_16,513 9432,981.347,4735156,968 79July___23,769 5326,880 193,902.7854,552.50August_17,399.5625,792.22 14,854.4348,046.21September18,546 8716,510.97 116,809 8251,867.66October11,062.7919,346.5525,934.1056,343,44November_5,184.6525,099.9733,274 0463,558.66December_1,533.9520,960.239,397.2331,891.41The undisputed evidence shows that the respondent refused profitable businesswhich was offered to it in June 1944. The respondent's acceptance of such busi-nesswould have necessitated the services of tool and die makers During thebalance of the year the respondent contracted out certain tool and die businessto other firms. Furthermore, on a great many occasions after the release of Mest,Smith, and Klockau the respondent advertised in the various Los Angeles dailynewspapers, and elsewhere, for tool and die makers 4s These three men wereexperienced workmen and, as the credible evidence reveals, were able to, and hadperformed, work on jobs of the kind which the respondent had on June 14 andthereafter.The undersigned is convinced, and finds, that the respondent used the can-cellation of certain "war orders" as a pretext to rid the plant of those employeeswho refused to renounce membership in the Union and become members of theIndependent.The undersigned further finds that Smith and Klockau were dis-charged on June 21, 1944, and Mest on June 24, 1944, because they were membersof the Union.Fred Attulawas first employed by the respondent in May 1940, as a tool anddiemaker. The respondent concedes that Attula was the best tool and die makerever in its employ. Attula joined the Union at the May 26 meeting where he wasappointed to the organizing committee.He also attended the May 27 and 29meetings.Upon Mest's discharge, Attula was elected chief shop steward, whichposition he held until his discharge on June 26, 1944.b0On June 24, Attula was called into Cerf's office and told by Cerf that he wouldhave to resign from the Union because he was a supervisor. Attula replied that49 In addition to the advertisement which Mest called to Cerf's attentioninAugust orSeptember.10Mest became chief shop steward shortlyafterMorehead'sdischarge. PACIFIC PLASTIC & MFG. CO., INC.85thatwas the first time he ever knew that he was a supervisor. Cerf then toldAttula that he was being paid 10 cents per hour more than any other tool and diemaker because he was in charge of the shop during Swarens' absence. Attulastated that he never was told that he had any supervisory authority duringSwarens' absence and that he never exercised any. Attula then told Cerf that hewould not resign from the Union, that Cerf had his permission to reduce hissalary to the level of the other tool and die makers and strip him of all supervisoryauthority, if he had any. On June 26, the next work day, Cerf and Attula hadanother conversation regarding Attula's union membership. Attula again statedthat he would not resign from the Union and that Cerf could reduce his salaryand relieve him of any supervisory authority. Cerf refused to accede to Attula'srequestsAttula then asked for his release. Cerf replied that the respondentcould not release a man unless the man was accepting a better position in anessentialwar industry Attula then asked Cerf to dictate a letter to the effect thathewas accepting a better job inan essentialwar industry. Cerf did so andAttula signed it.Attula testified, and the undersigned finds, thatat notime during his employ-ment by the respondent did he ever have or exercise any supervisory authority;that when Swarens was absent from the plant some of the employees would occa-sionally ask him how a certain job should be done ; and that the only thing he didin response to these requests was to help them with the jobThe undersigned finds that Attula did not resign his job of his own free willand accord, but was in effect forced to do so on account of his union membershipand activities 51Frank Nethertonwas first employed by the respondent in August1942, as apunch press operator at the rate of 60 cents per hour. For the first 6 monthsof his employment, Netherton attended night school where he learned machineshop work The following 6 months he attended the school sporadically only.After being with the respondent for a week his wages were increased to 65 centsper hour. From time to time thereafterhiswages were increasedso that at thetime he was discharged on June 24, 1944, he was earning $1 25 per hour Nether-ton's duties were various At times he worked on the drill press, on a lathe, on amillingmachine, and on the shaper machine At the time of his discharge,Netherton worked in the toolroom as a machinist, where he repaired machineryand assisted the tool and die makers in the making of parts for dies and jigsNetherton joined the Union at its May 26 meeting, and thereafter attendedseveral of its meetingsOn May 30, and continuously thereafter Netherton waschief shop steward and wore a button at work which bore the legend "ChiefShop Steward."52 Netherton solicited membership for the Union at the plant andat the homes of various employeesOn June 24, Cerf said to Netherton, "We have no more work for you, so youwill have to take your vacation right away. I don't think there will be anythingwhen you come back, either. Unless you want to go on a turret lathe" Nethertonreplied, "I will see when I come back from my vacation." On July 5, Nethertonreturned to the plant and said to Cerf, "Well, I am back to work Do you have61 See N.L. R B. v East Texas MotorFreightLines,140 F (2d) 404 (C. C. A 5),enf'g47 N. L. R B 1023,Matter of The Alexander Milburn Company,62 N L. R B 482.52All chief shop stewai ds wore buttons bearingthe same legend. 86DECISIONS OF NATIONALLABOR RELATIONS BOARDanything?" Cerf replied "We have no work of any kind that you can do." There-upon Netherton requested his availability certificate, which was given to him 53In its answer, the respondent averred that Netherton was laid off because oflack of business. At the hearing, the respondent contended that Netherton was laidoff for the further reason that he refused a proffered job. Neither reason is sup-ported by the record. The respondent had plenty of work that Netherton couldperform at the time of his lay-off. The undisputed and credible evidence showsthat employees were shifted from one job to another when the need for it arose 54The respondent, moreover, was advertising throughout the entire last 6 months of1944, for skilled and unskilled help, and hired a great many persons to performjobs that Netherton normally performed. The respondent does not dispute thefact that Netherton was an able and conscientious worker. In December 1943,the respondent certified to Netherton's draft board that Netherton "cannot bereplaced prior to the expiration of the period specified in said Form 42A and hisearly removal would seriously impair the ability of this establishment to meet itsoperating schedule referred to above." The undersigned is convinced, and finds,thatNetherton was discharged on July 5, 1944, because of his membership andactivity in behalf of the Union and not for the reasons assigned by the respondent.Bess Snyderwas first employed by the respondent on April 13, 1944, andworked as a packer under Ehrenberg's jurisdiction in the knob department. Shejoined the Union at the May 27 meeting, but was not very active in its behalfOn June 29, 1944, Cerf directed Snyder to cease working on the job she wasthen doing and to help the girls at the packing table. Snyder refused to obeyCerf's orders and he thereupon discharged her. Snyder did not testify, The recordamply supports the respondent's contention that Snyder was discharged for re-fusing to do the work assigned to her. The undersigned finds that Snyder wasdischarged for cause and not for reasons alleged in the complaint. Accordingly,the undersigned will recommend that the allegations of the complaint with respectto Snyder be dismissedAdeleMcAnallywas first employed by the respondent on November 1, 1943In her initial interview with Firks, McAnally explained to him that she could notwork on a machine because she had a knee injury. Firks replied, according toMcAnally, and the undersigned finds, that he would assign her to a job whichwould not necessitate her working on a machine. McAnally was one of the firstthree to join the Union. She did so at the initial meeting of the Union on May 24and was elected to the organizing committee at that meeting. She wore herunion button at work on and after May 30 and was very active in behalf of theUnion in securing members.Prior to June 16, McAnally worked continuously in the lock department whereshe assembled, packed, and shipped locks and knobs. On that date, she was trans-ferred to the kick press machine. On the following day, McAnally told Cerf thatbecause of her knee injury she would like to be taken off the kick press opera-tion.Cerf told her that "she had to have a doctor's certificate" before he wouldchange her job That evening McAnally visited her doctor who gave McAnallythe following note which she gave to Cerf the following morning:This is certification thatMrs.AdeleMcAnally visited my office June 17.She is suffering with pain in her right knee and lower leg.a' Cerf testified that on July 5, he offered Netherton production work on the turret latheand that Netherton refused it. The undersigned does not credit Cerf's testimony on this pointand finds that Netherton was ready, able, and willing to accept turret lathe work but thatCerf refused to give him any work whatsoever°'Ordinary unskilled employees were, of course not assigned to tool or die making machines. PACIFICPLASTIC &MFG. CO., INC.87Cerf refusedto changeher job and McAnally worked on the kick pressmachineuntil she wasdischarged on June 27.In support of its contention that "McAnally was dischargedfor absenteeismand stalling on the jobdelegated to her," the respondent introducedin evidenceMcAnally's attendance record for the period of her employment. This recordshows that during that period she was absent 17 days, including 13 Saturdays,reported for work late on 9 different days; and left work early on 17 differentdays.The respondent'smain complaintagainstMcAnallyseems to bethat sheremained away from work on too many Saturdays McAnally testified, and theundersigned finds despite Cerf's and Ehrenberg's testimony to the contrary, thaton each and every occasion that she remained away from work she either re-ceived permission to do so or that she was ill and notified the respondent on theday she was away of such illness. No evidence was introduced that McAnallyremained away from work more than any other employee. Furthermore, nocredible evidence was introduced thatMcAnally had been advised that she wasremaining away from work too often or that she had been cautionedagainstbeing absenttoo often.It cannotbe said, moreover, that, because McAnally wasaway from work 17 days duringher 8 months'employment, that she was anhabitualabsentee.McAnally and several other witnesses testified, and the under-signed finds, thatitwas notcompulsory for the female employees to work onSaturdays and that theusualpracticewas for Cerf or Ehrenberg to ask thegirls on Friday whether they wanted to work the next day All those who saidthey did notwant to workthe following day were excused Therefore, the factthatMcAnally didnot reportfor work on the 13 Saturdaysin questionfurthersupports the finding that she was not an habitual absentee for she testified, andthe undersigned finds, that on the Saturdays she did not work she so indicatedto either Cerf or Ehrenberg who excused her. The undersigned finds that thecontentionsof therespondentthatMcAnally was discharged for cause is notsupportedby the record. Thisfinding isbuttressed by the fact that when CerfdischargedMcAnally on June 27 he did not mention to her thatshewas beingdischargedfor absenteeismor "for stalling on the job."What transpired at thetime of her discharge is clear fromthe following excerpt from McAnally's testi-mony, whichthe undersigned finds to besubstantially in accord with the facts :I told him I had cramps.He laughed at me. He said I wasn't sick. I gotsick too often.He would give memy availability I told him I didn't wantan availability,and Iwould be back the next dayHe said, "I will have your availability in the mailI says, "It isn't necessary at all." I said,"Iwill be there. I will be herebefore themailman getsthere."With that I walked out.I told him I didn't feel like arguing,that I was sick if he believed it or not.Under the circumstances,the undersignedisconvinced, and finds, that AdeleMcAnally was discharged on June 27, 1944, because she was a member and activein behalf of the Union and not thereasons advancedby the respondent.Freida Underdownwas first employedby the respondent in February 1944, asa kick press operator.Afterbeing onthat job for a week, she worked on thetapping machine, the milling machine, andon a bench lathe.In the fore partofMay 1944,Mendez askedUnderdownfor her name andaddress saying that he wantedher to donate 50 cents amonth to aplant organiza-tionwhichperiodically gave picnics and parties forthe employees. Underdowncomplied with thisrequest.Upon receipt of herpay check for the weekimmedi-ately following the aboveconversation,Underdownnoticed that 50 cents was 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeducted from her pay for Independent dues. She then asked Kahan why thededuction was made Kahan replied that Mendez told him that she had authorizedthe deductionUnderdown then told Kahan that she did not belong to the Inde-pendent and that the respondent had no right to deduct the 50 cents from herpay.Kahan thereupon refunded the 50 cents.Underdown joined the Union and became a member of its organizing committeeat the initial meeting of the Union held on May 26. On the following day, Malisasked her if she had heard about Mest trying to organize the Union. She repliedthat she had not. Malis then told her that if she joined the Independent she wouldbe given a wage increase. She refused to join. Underdown was very active in behalfof the Union and secured a great many members for it. On and after May 30, shewore her union button at work.On Thursday, June 29, Cerf came to where Underdown was working andsaid to her:You are to work on the graveyard shift running the mill. You are theonly one we can put on that because we can't put school kids on it towork after 10.00 o'clock. You are the only one experienced with it. Start-ing Monday night you start on the graveyard.Underdown replied that she could not work on the graveyard shift (from about11 p. m. to about 7 a. m.) for the reason that she would not have any meansof transportation because her husband worked during the day and he drove herto and from work Cerf then said that if she refused to accept the transfer hewould discharge herWhen Cerf had left her machine, Underdown went toSwarens and asked him to intercede for her. Swarens said that there was no oneelsewhom the respondent could trust to work on the milling machine withoutsupervision and that she would have to accept Cerf's ultimatum to work on thegraveyard shift or be discharged.55 Later in the day, Underdown told Cerf thatshe would not work on the graveyard shift. Thereupon Cerf discharged her. Aman who worked on the broaching machine was then assigned to the graveyardshiftmilling machine operation. ,While it is not entirely free from doubt, the undersigned is unable to find thatCerf's request of Underdown to work on the graveyard shift was due to heractivity and membership in the Union or to her refusal to join the Independent.The undersigned is of the opinion, and finds, that the request was due to businesscontingencies then existing in the plant. The undersigned finds, accordingly, thatthe respondent discharged Underdown on June 29, 1944, for cause and not forthe reasons alleged in the complaint.Edgar Van Zantewas first employed by the respondent in February 1944, asa die caster. The undenied and credible testimony shows, that Van Zante was anable and conscientious worker; that he worked on the average of 60 hours aweek; and that at no time did the respondent adversely criticize his workmanshipIn the latter part of May 1944, Van Zante joined the Union56 and on and afterMay 30 he wore his union button at work.65Up to this time, no milling machine work was performed on the graveyard shift. Becauseof increased business it became necessary to have some milling machine work done on thegraveyard shift. It was not the intention of the respondent to have any supervisor on thegraveyard shift supervise the work of the graveyard shift milling machine operator.6eVan Zante's membership application card is undatedHe testified, and the undersignedfinds,that he signedthe cardon May 28,1944,whenMoreheadand some other employeesvisited his home that day. Van Zante joined the Independent in the early part of May, priorto the advent of the Union's 1944 drive,at the request of Mendez. 11PACIFIC PLASTIC &MFG. CO., INC.89On June 30, 1944, Cerf told Van Zante that, although his work was satisfactory,he was compelled to lay him off because of lack of business. Van Zante was thengiven his availability certificate. Just before Van Zante left the plant that day,Mendez told him that there was an opening for a plastic press operator at $1per hour, and that if Van Zante was interested in the job he would use his influ-ence to get the job for Van Zante Van Zante replied that he needed a few days'rest and was therefore not ready to given Mendez a definite answer 57 Sometimeabout July 15, the respondent left word at Van Zante's home for him to returnto the plant because the respondent had some work for him Not hearing fromVan Zante, the respondent, several days later, again left word at his home forhim to report for work. Van Zante testified, and the undersigned finds, that hereceived the respondent's messages and that he did not report for work as re-quested because he had another job. The credible evidence shows that the re-spondent had no just cause to discharge Van Zante on June 30, for it had suffi-cientwork at that time for him. As found above, the respondent immediatelyprior to Van Zante's discharge refused some profitable business and since hisdischarge has been contracting out a great deal of the work which was formerlyperformed by Van Zante and the other men who formerly worked in the too]and die making department. Upon the entire record in the case, the undersignedis convinced, and finds, that Van Zante was discharged on June 30, 1944, becauseof his membership in the Union and not for the reason urged by the respondentOteliaHoldenwas first employed by the respondent in June 1943, as a turretlathe operator,which position she retained until her discharge on July 5, 1944Holden joined the Union at the May 26 meeting, where she delivered a shortspeech. She was appointed to the organizing committee at that meeting. Holdenwas the first person to enter the plant on May 30 wearing a union button andshewore the button at work continuously thereafterHer activity in behalf oftheUnion consisted of distributing handbills in and outside the plant and insolicitingmembers.On June 27, Holden became ill while at work, left the plant, and went to herdoctor.A few nights later, employee Ernest Blakely came to her home to inquireabout her health. Blakely did not see Holden on that occasion for she was restinginher room, but in his conversation with her mother, Otella Hughes, Blakelywas told that Holden was quite ill and that her doctor advised her to take a2-weeks' vacationHolden'smother then showed Blakely the following letter,dated June 27, 1944, which Holden received from her doctor on that date:This is to certify that Miss L. Hughes58 is under my care for treatmentof a peptic ulcer.I feel that it is absolutely necessary that Miss Hughes be given at leasttwo weeks off from work.Blakely, after reading the letter, asked Holden's mother to be allowed to take"the letter over and show it to the company." Holden's mother then asked Holdenifshemight give Blakely the letter. Upon receiving Holden's permission, themother gave Blakely the letter and he left the house. Blakely admitted being atHolden's home on the night mentioned by Holden and her mother He testified,however, that Holden's mother did not show or give him any letter; that she toldhim only that Holden was very ill and that she did not know when Holden would5At the time of his discharge Van Zantewas earning$1.25 per hour.58Holden's mother had evidentlymarried a man named Hughes and"Miss L.Hughes"obviouslyrefers to Otelia Holden. 1190DECISIONS OF NATIONALLABOR RELATIONS BOARDbe able to returnto the plant.baHughes impressed the undersigned as an honestand forthright witness. Blakelydid not. The undersigned thereforecreditsHughes'testimony and finds it to be substantiallycorrect.On July 1,60 Holden's motherwent to the plant to getHolden's pay checkAccordingto her credible testimony,shewent into the respondent's offices andsaw two men there whom she didnot know; sheintroduced herself tothem andthen said that' Holden wasgoing awayand was short of money and would liketogetHolden's pay check; one of the men then gave her Holden's check andinquired about Holden's health; she replied that Holdenwas feeling a little betterand was going on a trip ; and in response to the inquiry as to how long Holdenexpected to be away, she replied 2 weeks. That evening, Holden and her motherwent to Yosemite National Park and did notreturn untilJuly 14. At noon timeon July 15, Holden went to the plant to notify the respondent that she expectedto returntowork on July 17, thenext workday.Therewas no official in therespondent's office when Holden arrived for they wereat lunch, so Holden re-turned home.cl Upon her return home, Holden's mother handed her the followingletter signed by Cerf which arrived throughthemails during herabsence fromthe city -62Your mother was here the other day at which time she stated that youwould be ill forsome timeand that she did not know when you would beback to work, if ever.On the basis of the abovestatement,we herewithare enclosing any moniesdue you and your availabilitycertificate,so that you won'thave any difficultyin obtaining a job that maynot be as strenuous as the oneyou have beendoing for us.Should you care to applyfor re-employment when you haverecovered yourhealth, we willbe glad to give you our utmost consideration.As you know, our contracton the sleeves was cut and one shift is nowcapable of producingrequirements well ahead of deliverydates.You wouldbe replacing Kerry Salle, should youagain go to work for us.OnJuly 17,Holden returned to the plant and told Comptroller Kahan that in viewof her discharge, which was clearly intimated in Cerf'sletterof July 5, sheaccepted another position and therefore she would like to have a check for thevacation pay which was due her. Kahan handed her the check and she departed59Atthe hearing,the doctor's letter was produced,at the request of Board's counsel, bythe respondent'scounsel from the respondent's files.60 July 1, 1944,was a Saturday and the respondent'sclerical force rarely works on Saturday81Holden lives 2 or 3 blocks from the plant.e2 Chapman,respondent's expeditor,testified that he personally took the letter to Holden'shome and handed ittoHolden'smother whenthe latter told him that Holden was not thenat home but was at her doctor's. He said that he was not sure whether he delivered the letterbeforeor after July 4 Cerftestifiedhe handedthe letter to Chapman on July 5, and askedhim todeliver it, sayingthat hewanted to be sure that Holden received it. Cerf also testifiedthat he personallyenclosed in the letter Holden's check and availability certificate.Cerf testifiedthat he wrote the letter after Blakely had told him that day that Holden's mother had beenatthe plant that day andsaidHolden was very sick and that she did not know when Holdenwould be ableto returnBoth Holden and her mother identified the envelopeinwhich theletterwas received.The postmark shows that it was sent through the mails on July 5, thedate of the letter.When confronted with the envelope,Cerf testified that was the envelopewhich contained a copy of the letter to Holden,which hethoughthe mailed HoldenThe under-signed finds that the letter was not delivered by Chapman but that it was mailed to Holdenon July 5, and not receivedby her until the day after her return from Yosemite NationalPark, as she and her mother testified.The undersigned finds that no check was enclosed in thesaid letter. PACIFIC PLASTIC & MFG. CO., INC.91The undersigned finds no merit in the respondent's contention that Holden was notdischarged but that she voluntarily quit her employment.Cerf's letter clearlyindicates that she was discharged Cerf's testimony that he sent Holden theavailability certificate in order to facilitate matters in case she wanted to secureless strenuous employment elsewhere is patently untrue. The undersigned finds,on the contrary,thatHolden was discharged on July 5, 1944, because of hermembership and activity in the Union and for no other reason.William Epsonwas employed by the respondent as a janitor on May 13, 1944He was recommended for the job by George Carter,a close personal friend ofFirks, Cerf,and Gans.During the morningofMay 29,Mendez saidtoEpson,to quote Epson, whosetestimony the undersigned credits, "he told me thaticehave gota companyunion here,and I would like for you tojoin . . . the C I 0 istrying toorganize and run us out, and our union has been here for quite a while " Epsonreplied he would think the matter over. Epson joinedtheUnionat the meetingheld that evening Epson, however,was not an active member nor did he wearhis union button at work.63Sometime during the second week in June, Carter came to the plant andaccording to the uncontradicted and credible testimony of Epson the followingensued:He gave me"Hello" and how am I getting along,and a few minutes ofthat, and then he told me to come in back of the tool crib, so I walked backthere and started talking to him He said, "Bill, there is a union fight here,and Mr. Cerf told me to ask you to join the company union" And I toldhim that I didn'twant to get mixed up in this union mess And at that timehe went into the office.Q You have related what you remember of that first discussion?A. I did.Q. You have testified that after he talked with Mr. Cerf he came out andtalkedwith you, or he went into the office where you were working andtalked with you again?A. Yes.Q. Now, relate what was said at that timeA. He told me, he says,"Mr. Cerf told me to ask you if you won't jointhe company union,will you vote for the company union in case of an elec-tion."And I again refused.Q.What did you say to him?A. I told him again that I didn't want to get mixed up in that union messThose were the answers I gave him.64Epson testified without contradiction,and the undersigned finds, that about themiddle of June he had the following conversation with Malls:Q.Will you tell us what was said at that time?A. Sam asked me, he says,"When are you going to join our union?"63Mendezdenied talking to Epson about unions The undersigned does not credit Mendez'sdenials.64 Cerf testified that he neier spoke to Cat tee about unions and he specifically dentedaskingCarter to try to induce Epson to join the Independent or vote against the Union in caseany election might be held among the employees The undersigned, for the reasons set forthabove, does not credit this portion of Cerf's testimony. Carter did not testify. 92DECISIONS OF NATIONALLABOR RELATIONS BOARDSo I said, "When you prove to me where your union is going to benefit me.""Well," he says, "our union is going to get raises for everybody. You seewhat we are doing, we are making an addition to the ladies' rest room."He says, "When we get raises, naturally you will get one too " And he wenton to say, "You see what is happening to those C. I. O. guys "I said, "What do you mean?"He said, -You see what happened to your friend Ralph Mest."I said, "What happened?"He said, "He is gone."Iwas under the impression that Ralph was on his vacation.He said, "No, Ralph is gone for good."About the end of June, Epson told Firks that he was not feeling well. FirkssentEpson to the respondent's doctor who recommended an operation. A fewdays later, Epson told Cerf and Firks what the doctor had advised and that heintended to follow the doctor's advice. Cerf then said to Epson, to quote Epson,"When you come out of the hospital you are coming back to work, aren't you?"Epson answered in the affirmative. On July 6, after being on leave of absencefor about a week, Epson entered the hospital and was operated upon. On August1,Epson called Comptroller Kahan on the telephone and told him that he wasready to return to work. Kahan suggested that he see Cerf the next day. WhenEpson arrived at the plant the next day, he met Gans who told him that Firkswanted to see him, but unfortunately Firks was not there. Gans then said thatEpson should see Cerf. He then went to see Cerf who told him to come in thenext day and see Firks because he did not want to "butt into" Firks' business.Before leaving the plant, Epson went into the shop to thank the employees therefor sending him gifts when he was in the hospital. He first thanked Ehrenbergand Malis. He then went over to Amelia Petrovich, who, according to Epson'suncontradicted and credible testimony, was wearing a union button.While he wastalking to Petrovich and thanking her for her kindnesses, Cerf came over to himand, to quote Epson, said, "You better pick up another job because we are notgoing to take you back." Thereupon Epson asked Cerf for his availability certifi-cate.Cerf then told Epson to come into the office with him. There, Cerf told thetimekeeper to give Epson his availability certificate "and anything else he got here."That Epson was a good worker is evidenced by the letter which Firks sent toEpson's attorney on May 20:Last week hired William Epson as a janitor in our plant. We have foundhim to be very satisfactory, diligent and capable in every respect.Any further information desired, we shall be pleased to furnish on request.On July 14, the respondent hired a man to fill Epson's job It is clear that thenew employee was to be temporary only ; that it was the respondent's intentionat the time Epson went to the hospital, to give him his former job when he wasreleased from the hospital; and that he would have received his former job hadhe not refused to join the Independent and had he not been seen by Cerf onAugust 2, conversing in a friendly manner with an adherent of the Union. Theundersigned so finds. The undersigned further finds that the respondent refusedto reinstate Epson on August 2, 1944, because he was a member of the Union andbecause he refused to join the Independent and not for the reason assigned bythe respondent, that it was necessary to hire a new janitor to replace Epson. PACIFIC PLASTIC & MFG. CO., INC.93GertrudeAndersonwas first hired by the respondent on April 7, 1943. Duringher employment she worked on the drill press, and did some punch work, andpacking.Early in 1944, Anderson refused Mendez'srequest tojoin the Independent justprior to the Union's 1944 drive,Mendez againasked Anderson to join the Inde-pendentAgain she refused. She joined the Union at its May 29 meeting and there-afterwore her union button at work. Despite the fact that Mendez knew thatAnderson was a union member, he asked her on severaloccasionsto become amember of the Independent.On September 14, Anderson was handed the following letter:SEPTEMBER14TH, 1944GERTRUDE ANDERSON4506 St Charles Place,Los Angeles, Calif.DEAR MISS ANDERSON:Pursuant to our agreement with the IndependentPlasticWorkers Union No. 1 as per Section 1, Paragraphs (2) and (4)which read as follows:2.The employer agrees that it will be a condition of employment that allworkers, except as specified above, will become members of the Union withinthirtydays after the signing of this agreement and shall remain in goodstanding with the Union during the term of this agreement.4.The Union hereby agrees that it will deliver to the employer a listshowing the amount of union duespayable by theUnion members,itbeingunderstood that the union dues payable by each class of worker shall beuniform. The Union agrees also to deliver to the employer a signed authori-zation from each employee who is a member of the Union whose wagesand earnings shall be subject to deductions under this dues collecting sys-tem, authorizing the employer to deduct suchunion duesfrom theemployee'ssecond pay check of each month and to paythe same overto the Unionwithin ten (10) days after collection.You willfind enclosed dues deduction authorization card.In the event thatyou do not comply with the abovesectionsthe companyhas no alternativebut to dispense with your servicesYours very truly,PACIFIC PLASTIC & MFG. CO., INC.By: (s)R. C. CERFToward the end of September, Cerf came to her machine and said to Anderson,according to Anderson's uncontradicted and credible testimony, "I noticed thatyou haven't signed up with our union You know that if you don't comply withthe union within two weeks we will have to dispense with your services." Ander-son replied, as she testified, "Well, as it stood then I didn't feel that I couldgo into his union." On October 14, Anderson was discharged for failure to jointhe Independent.In its answer and at the hearing,the respondent took the position that it wasobligated under the Act to discharge Anderson when she refused to join theUnion. It argued that the proviso to Section 8 (3) made it mandatory upon therespondent to comply with the Independent's demand to discharge Anderson forfailure to join the Independent. Section 8 (3) of the Act makes it an unfairlabor practice for an employer-By discrimination in regard to hire or tenure of employment or any termor condition of employment to encourage or discourage membership in any 94DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor organization :Provided,That nothingin thisAct * * * shall precludean employer from making an agreement with a labor organization (notestablished,maintained, or assisted by any action defined in this Act as anunfair labor practice) to require, as a condition of employment, membershiptherein, if such organization is the representative of the employees as pro-vided in Section 9 (a), in the appropriate collective bargainingunitcoveredby such agreement when madeUnder the language of the proviso, there can be no question that Anderson's dis-charge constituted a forbidden discrimination for, as found above, the Independentisa labor organization sponsored, formed, and supported by the respondent. Hence,the respondent's enforcement of the provision of the contract which requiresmembership in the Independent as a condition of employment constitutes theimposition of a discriminatory condition of employment and therefore violativeof the Act. The undersigned finds that the respondent violated Section 8 (3) whenitdischarged Anderson on October 14, 1944.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the respondentset forth in SectionIII above,occurring in con-nection with the operations of the respondent describedin SectionIabove, havea close, intimate and substantial relation to trade, traffic, and commerce amongthe several States, and such of them as have been found to be unfair laborpractices tend to lead to labor disputes burdening and obstructingcommerce andthe free flowof commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend that the respondent cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Having found that the respondent has discriminated in regard to the hire andtenure of employment and the terms and conditions of employment ofGertrude AndersonRalphMestFred AttulaRalph MoreheadOteliaHoldenFrank NethertonAlfred KlockauRobert SmithAdeleMcAnallyEdgar Van Zanteby discharging them on the dates hereinabove found, the undersigned will thereforerecommend that the respondent offer to them, and to each of them, except More-head95 and Van Zante,66 immediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to their seniority and other rightsand privilegesThe undersigned further recommends that the respondent makeGertrudeAndersonFred AttulaOteliaHoldenRalph MestAlfred KlockauFrank NethertonAdeleMcAnallyRobert SmithssMorehead testified that he did not want his job back The undersigned will not recommendthat the respondent reinstate him66Van Zante was offeredreinstatementon July 15, 1944,and he refused it.The under-signed will not recommend thathe be reinstated. PACIFIC PLASTIC & MFG. CO, INC.95whole for any loss of earnings they may have suffered by the respondent's dis-crimination against them, by payment to each of them a sum of money equalto the amount he or she would have normally earned as wages from the date ofthe respondent's discrimination against them to the date of the respondent's offerof reinstatement less their net earnings67 during that period.Since it has been found that the respondent discriminatorily refused on August2,1944, to reinstateWilliam Epson to his former or substantially equivalentposition, it will be recommended that the respondent make Epson whole for anyloss of earnings he may have suffered by reason of the respondent's discriminationagainst him by payment to him of a sum of money equal to the amount he wouldhave normallyearned aswages from August 2, 1944, to the date of the respond-ent's offer of reinstatement, less his net earnings during that periodSinceMorehead testified that he did not desire reinstatement, the undersignedwill recommend that the respondent make Morehead whole for any loss of payliehas suffered by reason of his discharge by payment to him of a sum of moneyequal to the amount which he normally would have earned as wages during theperiod from the date of his discharge to the date upon which he secured the jobhe held at the time of the hearing, less his net earnings during such periodSinceVan Zante refused reinstatement on July 15, 1944, the undersigned willrecommend that the respondent make him whole for any loss of pay he hassuffered by the reason of his discharge by payment to him of a sum of moneyequal to that amount which lie normally would have earned as wages during theperiod from the date of his discharge to July 15, 1944, lesshis net earnings duringsuch period.The undersigned has found that the respondent has dominated and interferedwith the formation and administration of the Independent The effect and conse-quences of the respondent's domination, interference with, and support of the Inde-pendent as well as the continued recognition of the Independent as a bargainingrepresentative of its employees constitute a continuing obstacle to the free exer-cise by its employees of their right to self-organization and to bargain collectivelythrough representatives of their own choosing. Because of the respondent's illegalconduct the Independent is incapable of serving the respondent's employees as agenuine collective bargaining agency.Moreover, the continued recognition of theIndependent would be obstructive of the free exercise by the employees of therights guaranteed to them under the Act. Accordingly, it will be recommendedthat the respondent disestablish and withhold all recognition from the Independentas the representative of any of its employees for the purpose of dealing with itconcerning grievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employmentIt is clear that the respondent's contract of August 15, 1944, with the Inde-pendent constituted and was part of the unfair labor practices It will thereforebe recommended that the respondent be ordered to cease and desist from givingeffect thereto.Nothing herein, however, shall be taken to require therespondentto vary those wages, hours, seniority and other substantive features of its dealingswith the employees themselves which the respondent has established in the per-'s'By "net earnings"ismeant earningsless expenses, suchas for transportation,room, andhoard,incurred by an employee in connectionwithobtainingworkand working elsewhere thanfor therespondent,which would not have beenmcui red but forhis unlawful discharge and theconsequent necessity of his seeking employment elsewhereSeeMatter of Crossett LumberCompany,8N L R B 440 Monies receive 1 for work performed upon Federal,State,county,municipal,or other work-reliefprojectsshallbeconsidered as earningsSeeRepublicSteelCorporation v.N. L. R B.,311U. S 7. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDformance of the said contract or any revision,extension,renewal,or modificationthereof.The undersigned is of the opinion that the respondent should be ordered toreimburse each of its employees for dues paid by him to the Independent sinceAugust 1, 1944. On that date,as found above, the respondent executed an illegalclosed-shop contractwith theIndependent,a company-dominated labor organiza-tion,thus requiring the employees as a condition of employment to become andremainmembers of the Independent.After theexecution of this contract therespondentinsistedthatitsemployees remain in good standingwiththe Inde-pendent by payment of dues. One employee was discharged for failure to join theIndependent and others were threatened with dischargeif they did notjoin.Thisagreement,by which therespondent assured the financial stability of the illegalorganization,gave the employees no choice,other than payment of dues to theIndependent,if theydesired to continue in the employ of the respondent Themoney,whichthe respondent thus caused the employees to pay the Independentto fulfill therespondent's illegal condition of employment,was a definite financialloss to them.The undersignedwill accordingly recommend that the employees bemade whole by reimbursementof theamounts thus extracted from them forillegal purposes.68Since it has been foundthatthe respondent has not discriminated against BessSnyder andFrieda Underdownwith respect to their hire and tenure of employ-ment or anyterm or condition of theiremployment, the undersigned will recom-mend that the complaint as to them be dismissed.Upon the basis of the foregoingfindings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Electrical,Radio &MachineWorkersofAmerica,affiliatedwiththe Congressof Industrial Organizations,and IndependentPlasticWorkers Union,unaffiliated,are labor organizationswithin themeaning of Section 2(5) of theAct.2.By dominating and interfering with the formation and administration ofIndependent PlasticWorkers Union, and by contributing support thereto, therespondent has engaged in and is engaging in unfair labor practices within themeaning of Section8 (2) of the Act.3By discriminating in regardto the hireand tenure of employment ofGertrude AndersonRalph MoreheadFred AttulaFrank NethertonOteliaHoldenRobert SmithAlfredKlockauEdgar Van ZanteAdeleMcAnallyWilliam EpsonRalphMestthereby discouraging membership in United Electrical, Radio&MachineWorkersof America,affiliatedwith the Congress of Industrial Organizations,the respond-ent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (3) of the Act.4All production and maintenance employees,exclusive of office and clericalemployees,salesmen,and supervisory employees with the authority to hire, pro-61 See N. L. RB v.Baltimore TransitCompany,140 F (2d) 51 (C C. A 4);Matter ofVirginiaElectric and Power Company, 44 N.L.R.B.404, 436, enf'd 132 F. (2d) 390(C.C.A. 4),319U.S. 533. PACIFIC PLASTIC &MFG. CO., INC.97mote, discharge,disciplineor otherwise effect changesin the status of employeesor effectively recommend such action, constitutedand now constitute a unitappropriate for the purposes of collectivebargainingwithin themeaning ofSection 9 (b) of the Act.5.United Electrical, Radio & Machine Workers of America, affiliated with theCongress of Industrial Organizations, was on May 31, 1944, andat all timesthereafter, has been the exclusive representative of all the employees in the afore-said unit for the purposes of collectivebargainingwithin themeaning ofSection9 (a) of the Act.6.By refusing on May 31, 1944, and at all times thereafter, to bargain collectivelywith the United Electrical, Radio & Machine Workers of America, affiliated withthe Congress of Industrial Organizations, as the exclusive representative of allits employees in the aforesaid appropriate unit, the respondenthas engaged in andis engaging in unfair labor practices within the meaning of Section 8 (5) of the Act.7.By interfering with, restraining and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (1) of the Act.8The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.9The respondent by discharging Bess Snyder and Frieda Underdown did notviolate the Act as alleged in the complaint.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Pacific Plastic & Mfg Co Inc,Los Angeles, California, its officers, agents, successors and assigns shall:1.Cease and desist from:(a)Dominating or interfering with the formation or administration of Inde-pendent PlasticWorkers Union or any other labororganizationof its employeesand from contributing support to the Independent PlasticWorkers Union or anyother labor organization of its employees;(b)Give effect to any and all contracts, supplements thereto or modificationsthereofwith Independent PlasticWorkers Union;(c)Discouraging membership in United Electrical, Radio & Machine Workersof America, affiliated with the Congress of Industrial Organizations, or any otherlabor organization of its employees by discharging or refusing to reinstate any ofits employees or in any other manner discriminating in regard to their hire andtenure of employment or any term or condition of employment;(d)Refusing to bargain collectively with United Electrical,Radio & MachineWorkers of America, affiliated with the Congress of IndustrialOrganizations, asthe exclusive representative of all the production and maintenance employees, exclu-sive of office and clerical employees,salesmen andsupervisoryemployeeswith theauthority to hire, promote, discharge, discipline or otherwiseeffect changes in thestatus of employees or effectively recommendsuch action;(e) In any other manner interfering with,restraining or coercing its em-ployees in the exercise of the rights toself-organization,to form labororganiza-tions, to join orassistUnited Electrical, Radio & MachineWorkers of America,affiliatedwith the Congress of IndustrialOrganizations,or any other labororganization, to bargain collectively through representatives of their ownchoosingand to engagein concertedactivities for the purposesof collectivebargaining orother mutual aid or protection as guaranteed in Section7 of the Act. 98DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which the undersigned finds will effectu-ate the policies of the Act:(a)Upon request bargain collectively with the United Electrical, Radio &Machine Workers of America, affiliated with the Congress of Industrial Organiza-tions, as the exclusive representative of all production and maintenance employees,exclusive of office and clerical employees, salesmen, and supervisory employeeswith the authority to hire, promote, discharge, discipline or otherwise effect changesin the status of employees or effectively recommend such action;(b)Offer to:Gertrude AndersonAdele McAnallyFred AttulaRalph MestWilliam EpsonFrank NethertonOtelia BoldenRobert SmithAlfred Klockauimmediate and full reinstatement to their former or substantially equivalent positionswithout prejudice to their seniority and other rights and privileges in the mannerset forth in "The remedy"(c)Make whole, in the manner set forth in "The remedy," Robert Morehead,Edgar Van Zante and William Epson for any loss of pay they may have suffered;(d)Withdraw all recognition from Independent PlasticWorkers Union asthe representative of any of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates of pay, hours ofemployment or other conditions of employment, and completely disestablish saidIndependent PlasticWorkers Union as such representative ;(e)Upon request, bargain collectivelywithUnitedElectrical,Radio&MachineWorkers of America, affiliated with the Congress of Industrial Organi-zations, as the exclusive representative of all production and maintenance employees,exclusive of office and clerical employees, salesmen, and supervisory employeeswith the authority to hire, promote, discharge, discipline or otherwise effectchanges in the status of employees or effectively recommend such action;(f)Post at its Los Angeles, California, plant, copies of the notice attachedhereto and marked "Appendix A." Copies of the notice, to be furnished by theRegional Director for the Twenty-first Region, shall, after being duly signed bythe respondent's representative, be posted by it immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that said notices arenot altered, defaced, or covered by any other material;(g)Delete from its application blanks the question "If member of labororganization, give the name";(h) Reimburse each of its employees for the dues paid by him to IndependentPlasticWorkers Union since August 15, 1944;(i)Notify the Regional Director for the Twenty-first Region, in writingwithin ten (10) days from the date of the receipt of the Intermediate Reportwhat steps the respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorinwriting that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid. PACIFIC PLASTIC &MFG. CO., INC.99It is further recommended that the complaintinsofar as it alleges that therespondent by discharging Bess Snyder and Frieda Underdown on June 29, 1944,has discriminated against them in regard to the hireor tenure of employment orany term or condition of their employment, within themeaning of Section 8 (3)of the Act, be dismissedAs provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board,Series 3, as amended,effectiveJuly 12, 1944,any partyor counselfor the Board may, withinfifteen(15) days from the dateof the entry of the ordertransferringthe case to the Board,pursuant to Section 32ofArticle II of said Rules and Regulations, file with the Board,RochambeauBuilding,Washington 25, D C, an originaland four copies of a statement inwriting setting forth such exceptions to theIntermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objections)as herelies upon,togetherwith original and four copies of a briefin supportthereof. Immediately upon the filing of suchstatement of exceptions and/or brief,the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy withthe RegionalDirector.As further provided in said Section 33, should anyparty desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of the ordertransferring the caseto the Board.HOWARD MYERS,Trial Examiner.Dated August 13, 1945APPENDIX ANOTICE To EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will bargain collectively upon request with the United Electrical, Radio,& Machine Workers of America, affiliated with the Congress of IndustrialOrganizations, as the exclusive representative of all employeesin the bargainingunit described herein with respect to rates of pay, hours of employment orother conditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement. The bargainingunit is :All production and maintenance employees, exclusive of office andclericalemployees, salesmen, and supervisory employees with the authoritytohire,promote, discharge, discipline, or otherwise effect changes in the status ofemployees or effectively recommend such actionWe hereby disestablish Independent PlasticWorkers Union as therepresentativeof any of our employees for the purpose of dealing with us concerninggrievances,labor disputes, wages, rates of pay, hours of employment, or other conditions ofemployment, and we will not recognize it or any successor thereto for any of theabove purposes.We will not dominate or interfere with the formation or administration of anylabor organization or contribute financial or other support to it.We will offer to the employees named below immediateand full reinstatementto their former or substantially equivalent positions without prejudice to any696966-46-8 100DECISIONS OF NATIONALLABOR RELATIONS BOARDseniority or other rights or privilegespreviouslyenjoyed, and make them wholefor any lossof paysuffered as a result of the discrimination.GertrudeAndersonAdele McAnallyFred AttulaRalph MestWilliam EpsonFrankNethertonOtelia HoldenRobert SmithAlfred KlockauWe will make whole the following for any loss of paysuffered as a result ofthe discrimination against them:Robert MoreheadEdgar Van ZanteWe will not in any manner interfere with, restrain, or coerceour employees inthe exercise of their right to self-organization, to form labororganizations,to joinor assist United Electrical, Radio & Machine Workers of America, affiliated withthe Congress of Industrial Organizations, or any otherlabor organization,to bar-gain collectively through representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or other mutual aidor protection. All our employeesare freeto become or remainmembers of thisunion,or any other labororganizationWe will not discriminatein regard to hireor tenure of employment or any term or condition of employmentagainst anyemployee because of membership in or activity on behalf ofany such labororganization.PACIFIC PLASTIC& MFG. Co.INC.EmployerBy ..........................................(Representative)(Title)Dated ..... .......................NoTE: Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge from the armed forces.Thisnotice must remain posted for 60 days from the date hereof, and must notbe altered,defaced,or covered by any other material.